Exhibit 10.1

EXECUTION VERSION




 

 

$2,750,000,000

CREDIT AGREEMENT

dated as of December 16, 2010

among

EMERSON ELECTRIC CO.,

THE LENDERS AND LC ISSUERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as the Agent,

and

CITIBANK, N.A.,
as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1

DEFINITIONS.........................................................................................

1

Section 1.01.

Definitions.................................................................................................

1

Section 1.02.

Accounting Terms and
Determinations........................................................

16

Section 1.03.

Types of
Advances....................................................................................

17

ARTICLE 2

THE
CREDITS.........................................................................................

17

Section 2.01.

The Facility
...............................................................................................

17

Section 2.02.

Ratable
Advances......................................................................................

18

Section 2.03.

Determination of Dollar Amounts; Required
Payments................................

20

Section 2.04.

Swing Line
Loans......................................................................................

20

Section 2.05.

Competitive Bid
Advances.........................................................................

22

Section 2.06.

Commitment Fee; Reductions in Aggregate Commitment............................

25

Section 2.07.

Minimum Amount of Each
Advance...........................................................

25

Section 2.08.

Optional Principal
Payments.......................................................................

26

Section 2.09.

Changes in Interest Rate, etc.
....................................................................

26

Section 2.10.

Rates Applicable After
Default...................................................................

26

Section 2.11.

Method of
Payment...................................................................................

27

Section 2.12.

[Reserved]
...............................................................................................

28

Section 2.13.

Noteless Agreement; Evidence of
Indebtedness..........................................

28

Section 2.14.

Telephonic
Notices....................................................................................

28

Section 2.15.

Interest Payment Dates; Interest and Fee
Basis...........................................

29

Section 2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions................................................................................................

29

Section 2.17.

Regulation D
Compensation.......................................................................

29

Section 2.18.

Non-Receipt of Funds by the
Agent...........................................................

30

Section 2.19.

Facility LCs
..............................................................................................

30

Section 2.20.

Market
Disruption.....................................................................................

34

Section 2.21.

Judgment
Currency....................................................................................

35

Section 2.22.

Funding
Indemnification.............................................................................

35

Section 2.23.

Defaulting
Lenders.....................................................................................

36

ARTICLE 3

CONDITIONS.........................................................................................

37

Section 3.01.

Effectiveness..............................................................................................

37

Section 3.02.

Each Credit
Extension................................................................................

38

ARTICLE 4

REPRESENTATIONS AND WARRANTIES.........................................

39

Section 4.01.

Corporate Existence and
Power.................................................................

39

Section 4.02.

Corporate and Governmental Authorization; No Contravention...................

39

Section 4.03.

Binding
Effect............................................................................................

39

Section 4.04.

Financial
Information..................................................................................

39

Section 4.05.

Litigation...................................................................................................

40

Section 4.06.

Compliance with
ERISA............................................................................

40

Section 4.07.

Environmental
Matters...............................................................................

40

 

 

i

 

 

 

--------------------------------------------------------------------------------



 

 

Section 4.08.

Taxes........................................................................................................

40

Section 4.09.

Subsidiaries...............................................................................................

40

Section 4.10.

Regulatory Restrictions on
Advance...........................................................

40

Section 4.11.

Full
Disclosure...........................................................................................

41

ARTICLE 5

COVENANTS.........................................................................................

41

Section 5.01.

Information................................................................................................

41

Section 5.02.

Payment of
Obligations..............................................................................

42

Section 5.03.

Maintenance of Property;
Insurance...........................................................

43

Section 5.04.

Maintenance of
Existence...........................................................................

43

Section 5.05.

Compliance with
Laws...............................................................................

43

Section 5.06.

Mergers and Sales of
Assets......................................................................

43

Section 5.07.

Use of
Proceeds........................................................................................

43

Section 5.08.

Negative
Pledge........................................................................................

44

ARTICLE 6

DEFAULTS..............................................................................................

44

Section 6.01.

Events of
Default.......................................................................................

45

Section 6.02.

Notice of
Default.......................................................................................

46

Section 6.03.

Acceleration; Facility LC Collateral
Account..............................................

46

ARTICLE 7

THE
AGENT............................................................................................

47

Section 7.01.

Appointment and
Authorization..................................................................

47

Section 7.02.

Agent and
Affiliates....................................................................................

47

Section 7.03.

Action by
Agent........................................................................................

47

Section 7.04.

Consultation with
Experts...........................................................................

47

Section 7.05.

Liability of
Agent.......................................................................................

48

Section 7.06.

Indemnification..........................................................................................

48

Section 7.07.

Credit
Decision..........................................................................................

48

Section 7.08.

Successor
Agent........................................................................................

48

Section 7.09.

Agent’s
Fees.............................................................................................

49

Section 7.10.

Co-Arranger; Syndication Agent; Documentation Agent; Senior Managing
Agent........................................................................................................

49

ARTICLE 8

CHANGE IN
CIRCUMSTANCES..........................................................

49

Section 8.01.

Basis for Determining Interest Rate Inadequate or
Unfair............................

49

Section 8.02.

Illegality.....................................................................................................

50

Section 8.03.

Increased Cost and Reduced
Return..........................................................

50

Section 8.04.

Taxes........................................................................................................

51

Section 8.05.

Base Rate Loans Substituted for Affected Eurocurrency Loans...................

53

Section 8.06.

Substitution of
Lender................................................................................

54

ARTICLE 9

MISCELLANEOUS.................................................................................

54

Section 9.01.

Notices; Electronic
Communications..........................................................

54

Section 9.02.

No
Waivers...............................................................................................

55

Section 9.03.

Expenses;
Indemnification..........................................................................

55

Section 9.04.

Sharing of
Set-Offs....................................................................................

55

Section 9.05.

Amendments and
Waivers.........................................................................

56

 

 

ii

 

 

 

--------------------------------------------------------------------------------



 

 

Section 9.06.

Successors and
Assigns.............................................................................

57

Section 9.07.

Designated
Lenders...................................................................................

58

Section 9.08.

Collateral...................................................................................................

59

Section 9.09.

Confidentiality............................................................................................

59

Section 9.10.

USA PATRIOT ACT NOTIFICATION..................................................

60

Section 9.11.

Governing Law; Submission to
Jurisdiction.................................................

60

Section 9.12.

Waiver of Jury
Trial...................................................................................

61

Section 9.13.

Counterparts;
Integration...........................................................................

61

 

 

SCHEDULES:

Pricing Schedule

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Eurocurrency Payment Offices

 

 

EXHIBITS:

EXHIBIT A-1

Ratable Note

EXHIBIT A-2

Swing Line Note

EXHIBIT A-3

Competitive Bid Note

EXHIBIT B

Opinion of In-House Counsel for the Borrower

EXHIBIT C

Opinion of Special Counsel for the Agent

EXHIBIT D

Assignment and Assumption Agreement

EXHIBIT E

Designation Agreement

EXHIBIT F

Competitive Bid Quote Request

EXHIBIT G

Initiative for Competitive Bid Quotes

EXHIBIT H

Competitive Bid Quotes

 

 

 

 

 

iii

 

 

 

 

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 16, 2010, is by and among EMERSON
ELECTRIC CO., the LENDERS, the LC ISSUERS and JPMORGAN CHASE BANK, N.A., as
Agent.  The parties hereto agree as follows:

RECITALS:

A.        The Borrower has requested the Lenders and the LC Issuers to make
financial accommodations to it in the aggregate principal amount of
$2,750,000,000; and

B.         The Lenders and the LC Issuers are willing to extend such financial
accommodations on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders, the LC
Issuers and the Agent hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Definitions.  The following terms, as used herein, have the
following meanings:

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/10,000 of 1%) offered by such Lender and
accepted by the Borrower pursuant to Section 2.05.

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Borrower at the same time in the same Agreed Currency and for the same
Absolute Rate Interest Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.05.

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than 7 and not more than 180 days commencing on a Business
Day selected by the Borrower pursuant to this Agreement; provided, however, that
(a) if an Absolute Rate Interest Period would otherwise end on a day which is
not a Business Day, such Absolute Rate Interest Period shall, subject to clause
(b) below, end on the next succeeding Business Day and (b) any Absolute Rate
Interest Period which would otherwise end after the Facility Termination Date
shall end on the Facility Termination Date.

“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.

 

--------------------------------------------------------------------------------



 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Lender.

“Advance” means a Ratable Advance or a Competitive Bid Advance.

“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity.

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time, after giving effect to any
increases or permanent reductions in the Commitments pursuant to the terms
hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate amount
of the Outstanding Credit Exposures of all the Lenders.

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Japanese Yen and Euros, and (c)
any other Eligible Currency which the Borrower requests the Agent to include as
an Agreed Currency hereunder and which is reasonably acceptable to all of the
Lenders.  For the purposes of this definition, each of the specific currencies
referred to in clause (b), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Japanese Yen” means the lawful currency of Japan.

“Agreement” means this Credit Agreement, together with all exhibits and
schedules hereto, as may be amended, restated, supplemented or otherwise
modified from time to time pursuant to the terms hereof.

“Alternate Base Rate”  means, for any day, a rate of interest per annum equal to
the sum of (a) the highest of (i) the Prime Rate for such day, (ii) the sum of
the Federal Funds Effective Rate for such day plus ½% per annum and (iii) the
Eurocurrency Reference Rate for a one month interest period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, (A) for the avoidance of doubt, the Eurocurrency Reference Rate
for any day shall be based upon the rate appearing on the Reuters Screen LIBOR01
(or on any successor or substitute page of such page) at approximately 11:00
a.m. London time on such day and (B) if the Agent shall have determined that
such Eurocurrency Reference Rate is not available for such day, the Alternate
Base Rate shall be determined based upon the higher of clauses (i) and (ii)
above, plus (b) the Applicable Margin.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Reference Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Reference Rate, respectively.

“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum determined in accordance with the Pricing Schedule.

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its Base Rate Loans, its Domestic Lending Office, (b) in the case of its
Eurocurrency Ratable Loans,

2

--------------------------------------------------------------------------------



 

its Eurocurrency Lending Office and (c) in the case of its Competitive Bid
Loans, its Competitive Bid Lending Office.

“Applicable Margin” means, on any date, (a) with respect to any Eurocurrency
Ratable Loan, a rate per annum equal to the Credit Default Swap Spread
applicable to such Eurocurrency Ratable Loan on such date, or (b) with respect
to any Base Rate Loan, a rate per annum equal to the Credit Default Swap Spread
applicable to such Base Rate Loan on such date less 1.00%, provided that, in no
event shall the Applicable Margin for Base Rate Loans be less than a rate equal
to 0%.  Notwithstanding the foregoing, the Applicable Margin for Eurocurrency
Ratable Loans and Base Rate Loans in effect at any time shall not be less than
the rate set forth under the caption “Minimum Applicable Margin” in the Pricing
Schedule, and shall not exceed the rate set forth under the caption “Maximum
Applicable Margin” in the Pricing Schedule, in each case based upon the Index
Debt Rating of the Borrower at such time.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.

“Approximate Equivalent Amount” of any currency on any date with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on, or as of, such date, rounded up to the nearest
amount of such currency as reasonably determined by the Agent or a Lender, as
applicable, from time to time.

“Assignee” has the meaning set forth in Section 9.06(c).

“Authorized Officer” means the Chief Executive Officer, the Treasurer or the
Chief Financial Officer of the Borrower.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment at
such time minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a governmental
authority or instrumentality thereof unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Base Rate Advance” means a borrowing of Base Rate Loans hereunder (a) made by
the Lenders on the same Borrowing Date, or (b) into which Eurocurrency Ratable
Loans are converted by the Lenders on the same date of conversion of Base Rate
Loans, and consisting, in either case, of the aggregate amount of the several
Base Rate Loans in the same Agreed Currency.

3

--------------------------------------------------------------------------------



 

“Base Rate Loan” means (a) a Loan made pursuant to Section 2.02 which bears
interest at the Alternate Base Rate and (b) solely for purposes of the
definitions of “Applicable Margin”, “CDS Determination Date”, and “Credit
Default Swap Spread” and the Pricing Schedule, a Swing Line Loan.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means Emerson Electric Co., a Missouri corporation, and its
successors.

“Borrower’s 2010 Form 10-K” means the Borrower’s annual report on Form 10-K for
fiscal year 2010, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.

“Borrowing Date” means a date on which an Advance or a Swing Line Loan is made
hereunder.

“Borrowing Notice” means a Competitive Bid Borrowing Notice, a Ratable Borrowing
Notice or a Swing Line Borrowing Notice, as the context may require.

“Business Day” means (a) with respect to any Credit Extension, payment or rate
selection of Eurocurrency Advances, any day (other than a Saturday or Sunday) on
which (i) banks are generally open in New York, New York for the conduct of
substantially all of their commercial lending activities, (ii) interbank wire
transfers can be made on the Fedwire system, (iii) dealings in the Agreed
Currency in which the applicable Credit Extension is denominated are carried on
in the London interbank market and (iv) the clearing system determined by the
Agent to be suitable for clearing or settlement of such Agreed Currency is open
for business and (b) for all other purposes, any day except a Saturday, Sunday
or other day on which commercial banks in New York, New York are authorized by
law to close.

“CDS Determination Date” means (a) with respect to any Eurocurrency Loan, the
second Business Day prior to the borrowing of such Eurocurrency Loan and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Loan, provided that, in the case of any Eurocurrency Loan having an Interest
Period greater than three months, the last Business Day prior to each
three-month period succeeding such initial three-month period shall also be a
CDS Determination Date with respect to such Eurocurrency Loan, with the
applicable Credit Default Swap Spread, as so determined, to be in effect as to
such Eurocurrency Loan for each day commencing with the first day of the
applicable Interest Period until subsequently re-determined in accordance with
the foregoing and (b) with respect to Base Rate Loans, initially on the
Effective Date, and thereafter on the first Business Day of each succeeding
calendar quarter.

“Collateral Shortfall Amount” is defined in Section 6.03.

“Commitment” means, for each Lender, the obligation of such Lender to make
Ratable Loans and to refund or participate in Swing Line Loans and Facility LCs
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule 1.1(a) hereto, as it may be

4

--------------------------------------------------------------------------------



 

modified as a result of any assignment that has become effective pursuant to
Section 9.06(c) or as otherwise modified from time to time pursuant to the terms
hereof.

“Commitment Fee” is defined in Section 2.06.

“Competitive Bid Advance” means an Absolute Rate Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.

“Competitive Bid Borrowing Notice” is defined in Section 2.05.6.

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Agent; provided, that any Lender may from time to time by
notice to the Borrower and the Agent designate separate Competitive Bid Lending
Offices for its Eurocurrency Bid Rate Loans, on the one hand, and its Absolute
Rate Loans, on the other hand, in which case all references herein to the
Competitive Bid Lending Office of such Lender shall be deemed to refer to either
or both of such offices, as the context may require.

“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.

“Competitive Bid Margin” means the margin above or below the applicable
Eurocurrency Reference Rate offered for a Eurocurrency Bid Rate Loan, expressed
as a percentage (rounded to the nearest 1/10,000 of 1%) to be added or
subtracted from such Eurocurrency Reference Rate.

“Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.13(d) to evidence its Competitive Bid Loans
substantially in the form of Exhibit A-3 hereto.

“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit H hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.05.4.

“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit F hereto completed and delivered by the
Borrower to the Agent in accordance with Section 2.05.2.

“Computation Date” is defined in Section 2.03.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Total Assets” means, at any date, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.

 

5

--------------------------------------------------------------------------------



 

“Conversion/Continuation Notice” is defined in Section 2.02.4.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to a Standard North American Credit Default Swap
that specifies the Borrower as the “Reference Entity” interpolated to the
Facility Termination Date or, if the Facility Termination Date is less than one
year from such CDS Determination Date, the credit default swap spread applicable
to a Standard North American Credit Default Swap that specifies the Borrower as
the “Reference Entity” with a one year maturity, in each case determined as of
the close of business on the Business Day immediately preceding such CDS
Determination Date, as interpolated, if applicable, and reported by Markit Group
Limited or any successor thereto. If on any relevant CDS Determination Date the
Credit Default Swap Spread is unavailable for a Loan, the Borrower and the Agent
shall negotiate in good faith (for a period of up to thirty days after the
Credit Default Swap Spread first becomes unavailable (such thirty-day period,
the “Negotiation Period”)) to agree on an alternative method for establishing
the Applicable Margin for such Loan.  The Applicable Margin for Eurocurrency
Loans and Base Rate Loans that have a CDS Determination Date that falls during
the Negotiation Period (or for which a Credit Default Swap Spread was
unavailable as provided above) shall be based upon the Credit Default Swap
Spread determined as of the close of business on the Business Day immediately
preceding the last CDS Determination Date applicable to such Type of Loan
falling prior to the Negotiation Period.  If no such alternative method is
agreed upon during the Negotiation Period, the Applicable Margin for such
Eurocurrency Loans and Base Rate Loans (and for any Loans that have a CDS
Determination Date that occurs thereafter) for any day subsequent to the end of
the Negotiation Period and for so long as the Credit Default Swap Spread remains
unavailable shall be a rate per annum equal to the amount set forth under the
caption “Maximum Applicable Margin” in the Pricing Schedule.  From and after the
date on which the Credit Default Swap Spread becomes available, the Credit
Default Swap Spread shall be determined in accordance with the first sentence of
this definition.

“Credit Extension” means the making of an Advance or a Swing Line Loan or the
issuance of a Facility LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or a Swing Line
Loan or the issuance date for a Facility LC.

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles, (e) all non-contingent obligations
(and, for purposes of Section 5.08 and the definition of Material Debt, all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (f) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (g) all Debt of others Guaranteed by
such Person.

 

6

--------------------------------------------------------------------------------



 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by a Specified Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Specified Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Agent, or (d) has, or has a Parent which has, become the subject of a
Bankruptcy Event.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit
default swap, credit default insurance or any other similar transaction
(including any option with respect to any of the foregoing transactions) or any
combination of the foregoing transactions.

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

“Dollar Amount” means, with respect to any currency at any date, (a) if such
currency is Dollars, the amount of such currency or (b) otherwise, the
equivalent in Dollars of such amount, calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the Agent for
such currency on the London market at 11:00 a.m., London time, on or as of the
most recent Computation Date provided for in Section 2.03.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

7

--------------------------------------------------------------------------------



 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated.  If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (iii) in the determination of the Agent, an Equivalent Amount of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Borrower, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article 2.

“Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean‑up or other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent for such other currency at 11:00 a.m., London time, on
the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

8

--------------------------------------------------------------------------------



 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.

“Eurocurrency Advance” means a Eurocurrency Ratable Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.

“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.05.

“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Loan made
by a given Lender for the relevant Eurocurrency Interest Period, the sum of (a)
the Eurocurrency Reference Rate applicable to such Interest Period, plus (b) the
Competitive Bid Margin offered by such Lender and accepted by the Borrower.

“Eurocurrency Bid Rate Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Eurocurrency Bid Rate Loans made by some or all
of the Lenders to the Borrower at the same time in the same Agreed Currency and
for the same Eurocurrency Interest Period.

“Eurocurrency Bid Rate Loan” means a Loan which bears interest at a Eurocurrency
Bid Rate.

“Eurocurrency Interest Period” means, with respect to a Eurocurrency Advance, a
period of one, two, three or six months commencing on a Business Day selected by
the Borrower in a Borrowing Notice or a Conversion/Continuation Notice and
ending on the day which corresponds numerically to such date one, two, three or
six months thereafter, as the Borrower may elect in such notice; provided,
however, that (a) if the first day of such Interest Period is the last Business
Day of a calendar month or if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Eurocurrency Interest
Period shall, subject to clause (c) below,  end on the last Business Day of such
next, second, third or sixth succeeding month, (b) if a Eurocurrency Interest
Period would otherwise end on a day which is not a Business Day, such
Eurocurrency Interest Period shall, subject to clause (c) below, end on the next
succeeding Business Day unless said next succeeding Business Day falls in a new
calendar month, in which case such Eurocurrency Interest Period shall end on the
immediately preceding Business Day and (c) any Eurocurrency Interest Period
which would otherwise end after the Facility Termination Date shall end on the
Facility Termination Date.

“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or

 

9

--------------------------------------------------------------------------------



 

affiliate of such Lender as it may hereafter designate as its Eurocurrency
Lending Office by notice to the Borrower and the Agent.

“Eurocurrency Loan” means a Eurocurrency Ratable Loan or a Eurocurrency Bid Rate
Loan, or both, as the context may require.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency on Schedule
1.1(b) hereto or such other office, branch, affiliate or correspondent bank of
the Agent as it may from time to time specify to the Borrower and each Lender as
its Eurocurrency Payment Office.

“Eurocurrency Ratable Advance” means a borrowing hereunder (a) made by the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Eurocurrency Ratable Loans in the same
Agreed Currency and for the same Eurocurrency Interest Period.

“Eurocurrency Ratable Loan” means a loan requested by the Borrower and made
pursuant to Section 2.02 which bears interest at a Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Ratable Advance for
the relevant Eurocurrency Interest Period, the sum of (a) the Eurocurrency
Reference Rate applicable to such Eurocurrency Interest Period, plus (b) the
Applicable Margin.

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Eurocurrency Interest Period, the applicable British Bankers’
Association LIBOR rate for deposits in the applicable Agreed Currency as
reported on Reuters Screen LIBOR01 (or any successor or substitute page of such
page) as of 11:00 a.m. (London time) two Business Days prior to the first day of
such Eurocurrency Interest Period, and having a maturity equal to such
Eurocurrency Interest Period, provided that, if no such British Bankers’
Association LIBOR rate is available to the Agent, the applicable Eurocurrency
Reference Rate for the relevant Eurocurrency Interest Period shall instead be
the rate determined by the Agent to be the rate at which JPMCB or one of its
affiliate banks offers to place deposits in the applicable Agreed Currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Eurocurrency
Interest Period, in the approximate amount of JPMCB’s relevant Eurocurrency
Advance requested by the Borrower, and in each case having a maturity equal to
such Eurocurrency Interest Period.

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Agreement” means the $2,830,000,000 Long-Term Credit Agreement, dated
as of April 28, 2006, among the Borrower, the financial institutions party
thereto and JPMCB, as Agent.

“Facility LC” is defined in Section 2.19.1.

 

10

--------------------------------------------------------------------------------



 

“Facility LC Application” is defined in Section 2.19.3.

“Facility LC Collateral Account” is defined in Section 2.19.11.

“Facility Termination Date” means December 15, 2014 or any earlier date on which
the Aggregate Commitment is reduced to zero pursuant to Section 2.06 or
terminated pursuant to Section 6.03, or, if any such day is not a Business Day,
then the next preceding Business Day.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Fixed Rate” means any Eurocurrency Rate, any Eurocurrency Bid Rate or any
Absolute Rate.

“Fixed Rate Advance” means an Absolute Rate Advance, a Eurocurrency Bid Rate
Advance, a Eurocurrency Ratable Advance, or any or all of the foregoing, as the
context may require.

“Fixed Rate Loan” means an Absolute Rate Loan, a Eurocurrency Bid Rate Loan, a
Eurocurrency Ratable Loan, or any or all of the foregoing, as the context may
require

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep‑well, to
purchase assets, goods, securities or services, to take‑or‑pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the holder of such Debt of the payment thereof
or to protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by‑products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

11

--------------------------------------------------------------------------------



 

“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Borrower.  For
purposes of the foregoing, (i) if either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating for the Index Debt in the lowest level in
the Pricing Schedule; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
levels set forth in the Pricing Schedule, the Applicable Margin shall be based
on the higher of the two ratings unless the ratings differ by more than one
level, in which case the governing rating shall be the rating next below the
higher of the two; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency.  If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Agent shall negotiate in good
faith the terms of an amendment to this definition to reflect such changed
rating system or the non-availability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit G hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.05.3.

“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

“LC Commitment” means the obligation of each LC Issuer to issue Facility LCs in
accordance with Section 2.19.1.

“LC Fee” is defined in Section 2.19.4.

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB) or any other Lender that agrees to be an issuer of Facility LCs
hereunder, as selected by the Borrower from time to time, in its capacity as an
issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.  The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.19.5.

12

--------------------------------------------------------------------------------



 

“Lender” means each Person listed and identified as such on the signature pages
of this Agreement, each Assignee which becomes a Lender pursuant to Section 8.06
or 9.06(c), and their respective successors.  Unless otherwise specified or the
context requires otherwise, the term “Lenders” includes the Swing Line Lenders.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means, (a) with respect to any Lender, any Ratable Loan made by such
Lender pursuant to Section 2.02 (or any conversion or continuation thereof) or
Competitive Bid Loan made by such Lender pursuant to Section 2.05 and, (b) with
respect to any Swing Line Lender, any Swing Line Loan made by it pursuant to
Section 2.04.

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.13, and the Facility LC Applications.

“Material Adverse Effect” means (a) a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (b) a material adverse effect on the
rights and remedies of the Lenders under this Agreement and any Notes.

“Material Debt” means Debt (other than obligations arising under this Agreement
or any Note) of the Borrower and/or one or more of its Significant Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal or face amount exceeding $200,000,000.

“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $200,000,000.

“Modify” and “Modification” are defined in Section 2.19.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negotiation Period” shall have the meaning assigned to such term in the
definition of “Credit Default Swap Spread”.

“Notes” means, collectively, all of the Competitive Bid Notes, Ratable Notes and
Swing Line Notes which may be issued hereunder, and “Note” means any one of the
Notes.

13

--------------------------------------------------------------------------------



 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnifications and other obligations of the Borrower to the
Lenders or to any Lender, the Agent or any indemnified party arising under this
Agreement, any Note, the Facility LC Applications or any other Loan Document.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Ratable Loans and Competitive Bid
Loans outstanding at such time, plus (b) an amount equal to its Pro Rata Share
of the aggregate principal amount of Swing Line Loans outstanding at such time,
plus (c) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning set forth in Section 9.06(b).

“Payment Date” means each March 31, June 30, September 30 and December 31.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Pricing Schedule” means the Schedule attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, that for the purposes of determining a
Swing Line Lender’s Pro Rata Share of the Swing Line Commitment pursuant to
Section 2.04, “Pro Rata Share” means, with respect to a Swing Line Lender, a
portion equal to a fraction the numerator of which is such Swing Line Lender’s
Swing Line Commitment and the denominator of which is the aggregate Swing Line
Commitments of all Swing Line Lenders; provided further, that pursuant

 

14

--------------------------------------------------------------------------------



 

to, and as provided in, Section 2.23 for so long as a Defaulting Lender shall
exist, “Pro Rata Share” shall be calculated disregarding any Defaulting Lender’s
Commitment.

“Ratable Advance” means a Base Rate Advance or a Eurocurrency Ratable Advance.

“Ratable Borrowing Notice” is defined in Section 2.02.3.

“Ratable Loan” means a Base Rate Loan or a Eurocurrency Ratable Loan.

“Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.13(d) to evidence its Ratable Loans in substantially the
form of Exhibit A-1 hereto.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligations” means, at any time, all obligations of the Borrower
under Section 2.19.6 to reimburse the LC Issuers for amounts paid by the LC
Issuers in respect of any one or more drawings under Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

“Required Lenders” means at any time, subject to Section 2.23(b), Lenders in the
aggregate having more than 50% of the Aggregate Commitment or, if the Aggregate
Commitment shall have been terminated, Lenders in the aggregate holding more
than 50% of the Aggregate Outstanding Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“S&P” means Standard & Poor’s Ratings Services.

“Significant Subsidiary” means at any time a Subsidiary of the Borrower which as
of such time meets the definition of a “significant subsidiary” contained as of
the date hereof in Regulation S-X of the Securities and Exchange Commission.

“Specified Party” means the Agent, any LC Issuer, any Swing Line Lender or any
other Lender.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Swing Line Borrowing Notice” is defined in Section 2.04.2.

15

--------------------------------------------------------------------------------



 

“Swing Line Commitment” means the obligation of the Swing Line Lenders to make
Swing Line Loans up to a maximum principal amount of $400,000,000 at any one
time outstanding.

“Swing Line Lender” means each of JPMCB, Citibank, N.A. and each other Lender
which may succeed to any of their rights and obligations as Swing Line Lenders
pursuant to the terms of this Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by a Swing Line
Lender pursuant to Section 2.04.

“Swing Line Note” means any promissory note issued at the request of a Swing
Line Lender pursuant to Section 2.13(d) to evidence its Swing Line Loans
substantially in the form of Exhibit A-2 hereto.

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time.  The Swing Line Obligations of
any Lender at any time shall be its Pro Rata Share of the total Swing Line
Obligations at such time.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance, an
Absolute Rate Advance, a Eurocurrency Bid Rate Advance or a Eurocurrency Ratable
Advance.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

Section 1.02.    Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes agreed to by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Agent that the
Borrower wishes to amend any covenant in Article 5 to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
covenant (or if the Agent notifies the Borrower that the Required Lenders wish
to amend Article 5 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower

16

--------------------------------------------------------------------------------



 

and the Required Lenders.

Section 1.03.    Types of Advances.  The term “Advance” denotes the aggregation
of Loans of one or more Lenders made or to be made to the Borrower pursuant to
Article 2 on a single date in a single Agreed Currency and for a single initial
Interest Period.  Advances are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Advance (e.g., a “Fixed
Rate Advance” is a Eurocurrency Ratable Advance, a Eurocurrency Bid Rate Advance
or an Absolute Rate Advance) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Ratable Advance” is an
Advance under Section 2.02 in which all Lenders participate in proportion to
their Commitments, while a “Competitive Bid Advance” is an Advance under Section
2.05 in which the Lenders participants are determined on the basis of their bids
in accordance therewith).

ARTICLE 2

THE CREDITS

Section 2.01.    The Facility.

2.01.1     Description of Facility.  The Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which, and upon the terms
and subject to the conditions herein set forth:

(a)     each Lender severally agrees to make Ratable Loans to the Borrower in
accordance with Section 2.02;

(b)     each Lender severally agrees to participate in Facility LCs issued upon
the request of the Borrower, and each LC Issuer severally agrees to issue
Facility LCs hereunder in accordance with Section 2.19;

(c)     each Swing Line Lender severally agrees to make Swing Line Loans to the
Borrower in accordance with Section 2.04; and

(d)     each Lender may, in its sole discretion, make bids to make Competitive
Bid Loans to the Borrower in accordance with Section 2.05.

2.01.2     Amount of Facility; Increase of Aggregate Commitment.  The Borrower
may, at its option, on one or more occasions, at any time on or prior to the
Facility Termination Date, seek to increase the Aggregate Commitment by up to an
aggregate amount which is no greater than $500,000,000 upon at least three (3)
Business Days’ prior notice to the Agent, which notice shall specify the amount
of any such increase (which shall be in an amount not less than $50,000,000) and
shall be delivered at a time when no Default has occurred and is continuing. The
Borrower may, after giving such notice, offer all or any portion of the increase
in the Aggregate Commitment on either a ratable basis to the Lenders or a non
pro-rata basis to one or more Lenders and/or to other banks or entities
reasonably acceptable to the Agent (any Person that accepts such offer, whether
or not a Lender at such time, an “Increasing Lender”, and any Increasing Lender
that is not a Lender at the time of such acceptance, a “New Lender”).  Any
Lender may, in its sole discretion, accept or reject any offer from the Borrower
to increase its

17

--------------------------------------------------------------------------------



 

Commitment.  No increase in the Aggregate Commitment shall become effective
until each Increasing Lender shall have delivered to the Agent a document in
form reasonably satisfactory to the Agent pursuant to which such Increasing
Lender shall state the amount of its Commitment and each New Lender shall assume
and accept the obligations and rights of a Lender hereunder, and the Borrower
shall have accepted such incremental Commitments.  Each Increasing Lender shall
accept an assignment from the existing Lenders, and each existing Lender shall
make a ratable assignment to each Increasing Lender of an interest in each then
outstanding Ratable Advance and a participation in each outstanding Swing Line
Loan and Facility LC such that, after giving effect thereto, all Ratable
Advances and participations in all Facility LCs and Swing Line Loans are held
ratably by the Lenders (including the Increasing Lenders) in proportion to their
respective Commitments.  Assignments pursuant to the preceding sentence shall be
automatic after giving effect to each increase in the Aggregate Commitment and
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and Commitment Fees and LC Fees.  The Borrower shall make any
payments under Section 2.22 resulting from such assignments.

2.01.3     Availability of Facility.  Subject to the terms of this Agreement,
the facility is available from the date hereof to the Facility Termination Date,
and the Borrower may borrow and reborrow at any time prior to the Facility
Termination Date and may repay at any time on or prior to the Facility
Termination Date.  The Commitments to extend credit hereunder shall expire on
the Facility Termination Date.

2.01.4     Repayment of Facility.  All outstanding Loans and all other accrued
and unpaid Obligations shall be paid in full on the Facility Termination Date.

Section 2.02.    Ratable Advances.

2.02.1     Ratable Advances.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower in Agreed
Currencies from time to time from and including the date of this Agreement and
prior to the Facility Termination Date in Dollar Amounts not to exceed in the
aggregate at any one time outstanding its Pro Rata Share of the Available
Aggregate Commitment existing at such time; provided, that all Base Rate Loans
shall be made in Dollars.  Each Ratable Advance hereunder shall consist of Loans
made by the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.

2.02.2     Types of Advances.  The Ratable Advances may be Base Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.02.3 and 2.02.4.

2.02.3     Method of Selecting Types and Interest Periods for New Advances.  The
Borrower shall select the Type of Ratable Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time.  The Borrower shall give the Agent irrevocable notice (a
“Ratable Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on (x) the
Borrowing Date of each Base Rate Advance which is a Ratable Advance, and (y) the
third Business Day before the Borrowing Date for each Eurocurrency Advance,
specifying:

18

--------------------------------------------------------------------------------



 

(a)     the Borrowing Date of such Ratable Advance, which shall be a Business
Day,

(b)     the aggregate amount of such Ratable Advance,

(c)     the Type of such Ratable Advance, and

(d)     in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

On each Borrowing Date, each Lender shall make available its Ratable Loan or
Ratable Loans (i) if such Ratable Loan is denominated in Dollars, not later than
11:00 a.m. (Chicago time) in funds immediately available to the Agent at its
address specified pursuant to Section 9.01 and (ii) if such Ratable Loan is
denominated in an Agreed Currency other than Dollars, no later than 11:00 a.m.,
local time, in the city of the Agent’s Eurocurrency Payment Office for such
currency, in such funds as may then be customary for the settlement of
international transactions in such currency in the city of and at the address of
the Agent’s Eurocurrency Payment Office for such currency.  Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Lenders available
to the Borrower at the Agent’s aforesaid address.

2.02.4     Conversion and Continuation of Outstanding Advances.  Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurocurrency Ratable Advances pursuant to this
Section 2.02.4 or are prepaid in accordance with Section 2.08.  Each
Eurocurrency Ratable Advance shall continue as a Eurocurrency Ratable Advance
until the end of the then applicable Eurocurrency Interest Period therefor, at
which time:

(a)        each such Eurocurrency Ratable Advance denominated in Dollars shall
be automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Ratable Advance is or was prepaid in accordance with Section 2.08 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Eurocurrency Interest Period, such
Eurocurrency Ratable Advance continue as a Eurocurrency Ratable Advance for the
same or another Eurocurrency Interest Period; and

(b)        each such Eurocurrency Ratable Advance denominated in an Agreed
Currency other than Dollars shall continue as a Eurocurrency Ratable Advance in
the same Agreed Currency with a Eurocurrency Interest Period of one month unless
(x) such Eurocurrency Ratable Advance is or was prepaid in accordance with
Section 2.08 or (y) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Eurocurrency Interest Period, such Eurocurrency Ratable Advance continue as
a Eurocurrency Ratable Advance for the same or another Eurocurrency Interest
Period.

Subject to the terms of Section 2.07, the Borrower may elect from time to time
to convert all or any part of a Ratable Advance of any Type into any other Type
or Types of Advances denominated in the same or any other Agreed Currency;
provided that any conversion of any Eurocurrency Ratable Advance made on any day
other than the last day of the Eurocurrency Interest Period applicable thereto
shall be subject to Section 2.22.  The Borrower shall give the

19

--------------------------------------------------------------------------------



 

Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Eurocurrency Ratable Advance or continuation of a Eurocurrency Ratable
Advance not later than 10:00 a.m. (Chicago time) at least one Business Day, in
the case of a conversion into a Base Rate Advance or three Business Days, in the
case of a conversion into or continuation of a Eurocurrency Ratable Advance,
prior to the date of the requested conversion or continuation, specifying:

(i)         the requested date, which shall be a Business Day, of such
conversion or continuation,

(ii)        the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and

(iii)       the Agreed Currency of any Ratable Advance which is to be converted
into or continued as a Eurocurrency Ratable Advance and the Eurocurrency
Interest Period applicable thereto.

A Conversion/Continuation Notice may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Advances; provided
that (A) such portion is allocated ratably among the Loans comprising such
Advance and (B) the portion to which such Conversion/Continuation Notice
applies, and the remaining portion to which it does not apply, are each at least
$10,000,000 (or, in the case of Loans that are Eurocurrency Ratable Loans, the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars), in each case unless such portion is comprised of Base Rate Loans.

Section 2.03.    Determination of Dollar Amounts; Required Payments.  The Agent
will determine the Dollar Amount of:

(a)     each Credit Exposure denominated in an Agreed Currency other than
Dollars as of the date three Business Days prior to (i) in the case of an
Advance, the Borrowing Date or, if applicable, date of conversion/continuation
of such Advance or (ii)  in the case of a Facility LC, the date of issuance
thereof, and

(b)     all Outstanding Credit Exposures on and as of the last Business Day of
each quarter and on any other Business Day elected by the Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Credit Extension for which a Dollar Amount is determined on
or as of such day.  If at any time the Dollar Amount of the Aggregate
Outstanding Credit Exposure (calculated, with respect to those  Credit
Extensions denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date with respect to each such Credit Extension) exceeds 105%
of the Aggregate Commitment, the Borrower shall immediately repay Ratable
Advances in an aggregate principal amount sufficient to eliminate any such
excess.

Section 2.04.    Swing Line Loans.

20

--------------------------------------------------------------------------------



 

2.04.1.    Amount of Swing Line Loans.  Each Swing Line Lender agrees, on the
terms and conditions set forth in this Agreement, to make Swing Line Loans in
Dollars to the Borrower from time to time from  and including the date of this
Agreement and prior to the Facility Termination Date in an aggregate principal
amount not to exceed its Pro Rata Share of the Swing Line Commitment, provided,
that the outstanding principal amount of all Swing Line Loans shall not at any
time exceed the Swing Line Commitment.  Subject to the terms of this Agreement,
the Borrower may borrow and reborrow Swing Line Loans at any time prior to the
Facility Termination Date and may repay Swing Line Loans at any time on or prior
to the Facility Termination Date.

2.04.2.    Borrowing Notice.  The Borrower shall deliver to the Agent and the
Swing Line Lenders irrevocable notice (a “Swing Line Borrowing Notice”) not
later than 2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line
Loan, specifying (a) the applicable Borrowing Date (which date shall be a
Business Day), and (b) the aggregate amount of the requested Swing Line Loans
which shall be an amount not less than $100,000.  The Swing Line Loans shall
bear interest at the Alternate Base Rate.

2.04.3.    Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loans.  Not later than 3:00
p.m. (Chicago time) on the applicable Borrowing Date, each Swing Line Lender
shall make available its Swing Line Loan, in funds immediately available in
Chicago, to the Agent at its address specified pursuant to Section 9.01.  The
Agent will promptly make the funds so received from the Swing Line Lenders
available to the Borrower on the Borrowing Date at the Agent’s aforesaid
address.

2.04.4.    Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan.  If not sooner paid by the Borrower,
each Swing Line Lender (a) may at any time in its sole discretion with respect
to any outstanding Swing Line Loan made by such Swing Line Lender, or (b) shall
on the fifth (5th) Business Day after the Borrowing Date of any Swing Line Loan
made by such Swing Line Lender, require each Lender (including the Swing Line
Lenders) to make a Ratable Loan in the amount of such Lender’s Pro Rata Share of
such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan.  Not later
than noon (Chicago time) on the date of any notice received pursuant to this
Section 2.04.4 prior to 10:00 a.m. (Chicago time) on such day (or not later than
noon (Chicago time) on the next Business Day in the case of any such notice
received after 10:00 a.m. (Chicago time)), each Lender shall make available its
required Ratable Loan, in funds immediately available to the Agent at its
address specified pursuant to Section 9.01.  Ratable Loans made pursuant to this
Section 2.04.4 shall initially be Base Rate Loans and thereafter may be
continued as Base Rate Loans or converted into Euro-currency Loans in the manner
provided in Section 2.02.4 and subject to the other conditions and limitations
set forth in this Article 2.  Unless a Lender shall have notified the applicable
Swing Line Lender, prior to the making any Swing Line Loan by such Swing Line
Lender, that any applicable condition precedent set forth in Sections 3.01 or
3.02 had not then been satisfied, each Lender’s obligation to make Ratable Loans
pursuant to this Section 2.04.4 to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment,

21

--------------------------------------------------------------------------------



 

defense or other right which such Lender may have against the Agent, any Swing
Line Lender or any other Person, (ii) the occurrence or continuance of a
Default, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, or (iv) any other circumstances, happening or event whatsoever. 
In the event that any Lender fails to make payment to the Agent of any amount
due under this Section 2.04.4, the Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Agent receives such payment from such Lender
or such obligation is otherwise fully satisfied.  In addition to the foregoing,
if for any reason any Lender fails to make payment to the Agent of any amount
due under this Section 2.04.4, such Lender shall be deemed, at the option of the
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Lenders, without recourse or warranty, an undivided interest and participation
in the applicable Swing Line Loan in the amount of such Ratable Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.

Section 2.05.    Competitive Bid Advances.

2.05.1.  Competitive Bid Option.  In addition to Ratable Advances pursuant to
Section 2.02 and Swing Line Loans pursuant to Section 2.04, but subject to the
terms and conditions of this Agreement, the Borrower may, as set forth in this
Section 2.05, request the Lenders, prior to the Facility Termination Date, to
make offers to make Competitive Bid Advances to the Borrower.  Each Lender may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.05.  Each Competitive Bid Advance shall be repaid by the Borrower
on the last day of the Interest Period applicable thereto.

2.05.2.  Competitive Bid Quote Request.  When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.05, it shall transmit
to the Agent by telecopy a Competitive Bid Quote Request so as to be received no
later than (a) 10:00 a.m. (Chicago time) at least five Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurocurrency Auction, or
(b) 9:00 a.m. (Chicago time) at least one Business Day prior to the Borrowing
Date proposed therein, in the case of an Absolute Rate Auction (or, in either
case, such other time or date as the Borrower and the Agent shall have mutually
agreed and shall have notified to the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurocurrency Auction or Absolute
Rate Auction for which such change is to be effective), specifying:

(i)         the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance,

(ii)        the aggregate principal amount of such Competitive Bid Advance,
which shall be $10,000,000 or a larger multiple of $5,000,000,

(iii)       whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both, and

22

--------------------------------------------------------------------------------



 

(iv)       the Interest Period applicable thereto.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction in a
single Competitive Bid Quote Request.  No Competitive Bid Quote Request shall be
given within five (5) Business Days (or such other number of days as the
Borrower and the Agent may agree) of any other Competitive Bid Quote Request.  A
Competitive Bid Quote Request that does not conform substantially to the format
of Exhibit F hereto may be rejected, and the Agent shall promptly notify the
Borrower of such rejection by facsimile.

2.05.3.    Invitation for Competitive Bid Quotes.  Promptly and in any event
before the close of business on the same Business Day of receipt of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.05.2,
the Agent shall send to each of the Lenders by telecopy an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit G hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.05.

2.05.4.    Submission and Contents of Competitive Bid Quotes.  (a)  Each Lender
may, in its sole discretion, submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes.  Each Competitive Bid Quote must comply with the
requirements of this Section 2.05.4 and must be submitted to the Agent by
telecopy at its offices specified in or pursuant to Section 9.01 not later than
(i) 9:00 a.m. (Chicago time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction or (ii) 9:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Lenders, such other time
and date as the Borrower and the Agent may agree); provided that Competitive Bid
Quotes submitted by JPMCB may only be submitted if the Agent or JPMCB notifies
the Borrower of the terms of the offer or offers contained therein not later
than 15 minutes prior to the latest time at which the relevant Competitive Bid
Quotes must be submitted by the other Lenders.  Subject to Article 3 and Section
6.03, any Competitive Bid Quote so made shall be irrevocable except with the
written consent of the Agent given on the instructions of the Borrower.

(b)     Each Competitive Bid Quote shall be in substantially the form of
Exhibit H hereto and shall in any case specify:

(i)         the proposed Borrowing Date, which shall be the same as that set
forth in the applicable Invitation for Competitive Bid Quotes;

(ii)        the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Lender, (2) must be at least
$5,000,000 and an integral multiple of $1,000,000, (3) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested, and
(4) may be subject to a maximum limitation as to the principal amount of

23

--------------------------------------------------------------------------------



 

Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted;

(iii)       in the case of a Eurocurrency Auction, the Competitive Bid Margin
offered for each such Competitive Bid Loan;

(iv)       in the case of an Absolute Rate Auction, the Absolute Rate offered
for each such Competitive Bid Loan; and

(v)        the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(c)     The Agent shall reject any Competitive Bid Quote that:

(i)         is not substantially in the form of Exhibit H hereto or does not
specify all of the information required by Section 2.05.4(b),

(ii)        contains qualifying, conditional or similar language, other than any
such language contained in Exhibit H hereto,

(iii)       proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(iv)       arrives after the time set forth in Section 2.05.4(a).

If any Competitive Bid Quote shall be rejected pursuant to this Section
2.05.4(c), then the Agent shall notify the relevant Lender of such rejection as
soon as practical.

2.05.5.    Notice to Borrower.  The Agent shall promptly notify the Borrower of
the terms (a) of any Competitive Bid Quote submitted by a Lender that is in
accordance with Section 2.05.4 and (b) of any Competitive Bid Quote that amends,
modifies or is otherwise inconsistent with a previous Competitive Bid Quote
submitted by such Lender with respect to the same Competitive Bid Quote
Request.  Any such subsequent Competitive Bid Quote shall be disregarded by the
Agent unless such subsequent Competitive Bid Quote specifically states that it
is submitted solely to correct a manifest error in such former Competitive Bid
Quote.  The Agent’s notice to the Borrower shall specify the aggregate principal
amount of Competitive Bid Loans for which offers have been received for each
Interest Period specified in the related Competitive Bid Quote Request and the
respective principal amounts and Eurocurrency Bid Rates or Absolute Rates, as
the case may be, so offered.

2.05.6.    Acceptance and Notice by Borrower.  Not later than (a) 10:00 a.m.
(Chicago time) at least three Business Days prior to the proposed Borrowing
Date, in the case of a Eurocurrency Auction or (b) 10:00 a.m. (Chicago time) on
the proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in
either case upon reasonable prior notice to the Lenders, such other time and
date as the Borrower and the Agent may agree), the Borrower shall notify the
Agent of its acceptance or rejection of the offers so notified to it pursuant to
Section 2.05.5;

24

--------------------------------------------------------------------------------



 

provided, however, that the failure by the Borrower to give such notice to the
Agent shall be deemed to be a rejection of all such offers.  In the case of
acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  The Borrower may accept any Competitive Bid Quote in whole or in
part; provided that:

(i)         the aggregate principal amount of each Competitive Bid Advance may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii)        acceptance of offers may only be made on the basis of ascending
Eurocurrency Bid Rates or Absolute Rates, as the case may be, and

(iii)       the Borrower may not accept any offer that is described in
Section 2.05.4(c) or that otherwise fails to comply with the requirements of
this Agreement.

2.05.7.  Allocation by Agent.  If offers are made by two or more Lenders with
the same Eurocurrency Bid Rates or Absolute Rates, as the case may be, for a
greater aggregate principal amount than the amount in respect of which offers
are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Agent among such Lenders as nearly as possible (in such
multiples, not greater than $1,000,000, as the Agent may deem appropriate) in
proportion to the aggregate principal amount of such offers.  Allocations by the
Agent of the amounts of Competitive Bid Loans shall be conclusive in the absence
of manifest error.  The Agent shall promptly, but in any event on the same
Business Day, notify each Lender of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of such Competitive Bid Advance
allocated to each participating Lender.

Section 2.06.    Commitment Fee; Reductions in Aggregate Commitment.  The
Borrower agrees to pay to the Agent for the account of the Lenders, ratably in
proportion to their Commitments, a commitment fee (the “Commitment Fee”) at a
per annum rate equal to the Applicable Commitment Fee Rate on each Lender’s
actual daily unused Commitment for each day from the Effective Date to and
including the Facility Termination Date, payable on each Payment Date hereafter
and on the Facility Termination Date.  For purposes of calculating the
Commitment Fee, neither Swing Line Loans nor Competitive Bid Loans shall be
deemed to be a usage of the Commitments.  The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders, in the
amount of $25,000,000 or a multiple of $5,000,000 in excess thereof, upon at
least three Business Days’ written notice to the Agent, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Dollar Amount of the
Aggregate Outstanding Credit Exposure.

Section 2.07.    Minimum Amount of Each Advance.  Each Advance shall be in the
amount of $10,000,000 or a multiple of $1,000,000 in excess thereof (or the
Approximate Equivalent Amounts if denominated in an Agreed Currency other than
Dollars), provided that (a) an Advance to repay Swing Line Loans may be in the
amount of such Swing Line Loans and

25

--------------------------------------------------------------------------------



 

(b) any Base Rate Advance may be in the amount of the unused Aggregate Available
Commitment.  Each Competitive Bid Advance shall be in the amount of $5,000,000
or a multiple of $1,000,000 in excess thereof.

Section 2.08.    Optional Principal Payments.  The Borrower may from time to
time prepay, without penalty or premium, all outstanding Base Rate Advances or,
in a minimum aggregate amount of $10,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Base Rate Advances
(in each case including any Competitive Bid Loans bearing interest at the
Alternate Base Rate pursuant to the last sentence of Section 8.01) upon notice
to the Agent not later than 10:00 a.m. (Chicago time) on the date of such
prepayment.  The Borrower may at any time prepay, without penalty or premium,
all outstanding Swing Line Loans, or, in a minimum amount of $100,000 and
increments of $50,000 in excess thereof, any portion of the outstanding Swing
Line Loans, with notice to the Agent and the Swing Line Lender by 11:00 a.m.
(Chicago time) on the date of prepayment.  The Borrower may from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 2.22 but without penalty or premium, all outstanding Eurocurrency
Ratable Advances, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Ratable Advances upon three Business Days’ prior
notice to the Agent.  Except as provided in the first sentence of this Section
2.08, Competitive Bid Loans may not be paid prior to the last day of the
applicable Interest Period.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Advance.

Section 2.09.    Changes in Interest Rate, etc.  Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Ratable Advance into a Base Rate Advance pursuant to Section
2.02.4, to but excluding the date it is paid or is converted into a Eurocurrency
Ratable Advance pursuant to Section 2.02.4 hereof, at a rate per annum equal to
the Alternate Base Rate for such day.  Changes in the rate of interest on that
portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurocurrency
Ratable Loan shall bear interest on the outstanding principal amount thereof,
for each day during each Interest Period applicable thereto, at a rate per annum
equal to the Eurocurrency Rate for such day.  Each Eurocurrency Bid Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the
Eurocurrency Bid Rate quoted by the Lender making such Loan in accordance with
Section 2.05.  Each Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Absolute Rate quoted by the Lender making such Loan in
accordance with Section 2.05.

Section 2.10.    Rates Applicable After Default.  Notwithstanding anything to
the contrary contained in Section 2.02.3 or 2.02.4, the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.05
requiring unanimous consent of the Lenders to changes in interest rates), during
the continuance of an Event of Default declare that no Ratable Advance may be
made as, converted into or continued as a Eurocurrency Ratable Advance.  The
Required

26

--------------------------------------------------------------------------------



 

Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.05 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (a) overdue principal of and interest on each Fixed Rate
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 1% per annum and
(b) overdue principal of and interest on each Base Rate Advance, each Swing Line
Loan and each Reimbursement Obligation shall bear interest at a rate per annum
equal to the Alternate Base Rate in effect from time to time plus 1% per annum.

Section 2.11.    Method of Payment.  (a)  Except for Loans that have been
converted into Loans of another Agreed Currency as provided in the definition of
“Eligible Currency,” each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made, and any
such amount in respect of a Loan that has been converted as described above
shall be paid in the currency into which such Loan has been converted.  All
payments to be made by the Borrower hereunder in Dollars shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the Agent
at the Agent’s address specified pursuant to Section 9.01 or at any other
Domestic Lending Office of the Agent specified in writing by the Agent to the
Borrower, by 11:00 a.m. (Chicago time) on the date when due.  All payments to be
made by the Borrower hereunder in any currency other than Dollars shall be made
in such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency.  All payments of
Obligations hereunder shall (except (x) repayments of Swing Line Loans and
Competitive Bid Loans, (y) Reimbursement Obligations for which the LC Issuers
have not been fully indemnified by the Lenders or (z) as otherwise specifically
required hereunder) be applied ratably by the Agent among the Lenders.  Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at (i) with respect to Base Rate Loans and Eurocurrency Loans
denominated in Dollars, its address specified pursuant to Section 9.01 and (b)
with respect to Eurocurrency Loans denominated in an Agreed Currency other than
Dollars, in the funds received from the Borrower at the address of the Agent’s
Eurocurrency Payment Office for such currency.  Whenever any payment of
principal of, or interest on, Base Rate Loans or Absolute Rate Loans or of fees
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day.  Whenever any payment of
principal of, or interest on, Eurocurrency Loans shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time. 
Each reference to the Agent in this Section 2.11 shall also be deemed to refer,
and shall apply equally, to the LC Issuers, in the case of payments required to
be made by the Borrower directly to the LC Issuers pursuant to Section 2.19.6.

(b)     Notwithstanding the foregoing provisions of this Section, if, after the
making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Loan was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Agent for the account of the Lenders in such

27

--------------------------------------------------------------------------------



 

Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.

Section 2.12.    [Reserved].

Section 2.13.    Noteless Agreement; Evidence of Indebtedness.  (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)     The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrowing Date, the Agreed Currency and
the Type thereof and any Interest Period with respect thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, (iv) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof and (v) the amount of any increase or decrease in the
Aggregate Commitment pursuant to Section 2.01.2 or 2.06.

(c)     The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms or the rights of the Borrower to borrow in
accordance with the terms and conditions of this Agreement.

(d)     Any Lender may request that its Ratable Loans, Competitive Bid Loans or
Swing Line Loans be evidenced by Ratable Notes, Competitive Bid Notes or Swing
Line Notes, respectively.  In such event, the Borrower shall prepare, execute
and deliver to such Lender such Note or Notes payable to the order of such
Lender.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (prior to any assignment pursuant to Section 9.06(c))
be represented by one or more Notes payable to the order of the payee named
therein or any Assignee pursuant to Section 9.06(c), except to the extent that
any such Lender or Assignee subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.  Each reference in this Agreement to the “Note” of such
Lender shall be deemed to refer to and include any or all of such Notes, as the
context may require.

Section 2.14.    Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Agreed Currencies and Types of Advances, submit Competitive Bid Quotes and to
transfer funds based on telephonic notices made by any person or persons the
Agent or any Lender in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices, Conversion/Continuation Notices and

28

--------------------------------------------------------------------------------



 

Competitive Bid Quote Requests to be given telephonically.  The Borrower agrees
to deliver promptly to the Agent a written confirmation signed by an Authorized
Officer, if such confirmation is requested by the Agent or any Lender, of each
telephonic notice.  If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

Section 2.15.    Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Base Rate Advance shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the date hereof, and at
maturity.  Interest accrued on each Fixed Rate Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Fixed Rate
Advance is prepaid, whether by acceleration or otherwise, and at maturity. 
Interest accrued on each Fixed Rate Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period.  Interest accrued on each Base Rate
Advance or any Fixed Rate Advance that is bearing interest at the Alternate Base
Rate pursuant to Article 8 shall be calculated for actual days elapsed on the
basis of a 365-day or 366-day year, as the case may be.  Interest on all
Advances other than Base Rate Advances and Fixed Rate Advances that bear
interest at the Alternate Base Rate pursuant to Article 8 and fees (including,
without limitation, Commitment Fees and LC Fees) shall be calculated for actual
days elapsed on the basis of a 360-day year, except for interest on Eurocurrency
Ratable Advances denominated in British Pounds Sterling which shall be
calculated for actual days elapsed on the basis of a 365-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received at the place of payment prior
to noon (local time) or at such other time as shall be specified for such
payment under this Agreement.

Section 2.16.    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Ratable Borrowing Notice, Swing Line Borrowing Notice, Competitive Bid Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder.  Promptly after notice from an LC Issuer, the Agent will notify each
applicable Lender of the contents of each request for issuance of a Facility LC
hereunder.  The Agent will notify each Lender of the interest rate applicable to
each Fixed Rate Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

Section 2.17.    Regulation D Compensation.  If and so long as a reserve
requirement of the type described in the definition of “Reserve Requirement” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans, additional interest on such Eurocurrency Loan at a rate per
annum determined by such Lender that reflects the cost to such Lender of such
reserve requirement in respect of such Eurocurrency Loan but does not exceed the
excess of (a)(i) the applicable Eurocurrency Reference Rate divided by (ii) one
minus the Reserve Requirement over (b) the applicable Eurocurrency Reference
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Agent, in which case such additional
interest on the Eurocurrency Loans of such Lender shall be payable to such
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after such Lender gives such
notice and (y) shall notify the Borrower at least five Business

29

--------------------------------------------------------------------------------



 

Days before each date on which interest is payable on the Eurocurrency Loans of
the amount then due it under this Section.

Section 2.18.    Non-Receipt of Funds by the Agent.  Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the time on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made.  The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. 
If such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, a rate per annum equal to the higher of the
Federal Funds Effective Rate and the interest rate applicable to the relevant
Loan.  Nothing in this Section 2.18 shall be deemed to relieve any Lender from
any of its obligations hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

Section 2.19.    Facility LCs.

2.19.1.    Issuance.  Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial letters of credit
denominated in any Agreed Currency (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify any Facility LC issued by it (“Modify,”
and each such action a “Modification”), from time to time (including on the
Effective Date) prior to the Facility Termination Date, upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (a) the aggregate amount of the outstanding LC Obligations shall not
exceed $600,000,000 and (b) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment.  No Facility LC shall have an expiry date later
than the earlier of (x) the fifth Business Day prior to the Facility Termination
Date and (y) one year after its issuance; provided that any Facility LC may
contain an “evergreen” provision providing for automatic renewal of such
Facility LC absent advance notice by the Borrower or the applicable LC Issuer
for periods up to one year unless (A) prior to the date specified in such
Facility LC the beneficiary thereof receives notice from the LC Issuer (or the
beneficiary and the LC Issuer receive notice from the Agent) that such Facility
LC shall not be renewed or (B) the new expiry day of such Facility LC would
extend beyond the fifth Business Day prior to the Facility Termination Date.

2.19.2.    Participations.  Upon the issuance or Modification by an LC Issuer of
a Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility

30

--------------------------------------------------------------------------------



 

LC (and each Modification thereof) and the related LC Obligations in proportion
to its Pro Rata Share.

2.19.3.    Notice.  Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing any other
proposed terms of such Facility LC.  Upon receipt of such notice, the applicable
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC.  The issuance or Modification by an
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Section 3.02 (and, in the case of any Facility LC issued on the
Effective Date, Section 3.01) (the satisfaction of which no LC Issuer shall have
any duty to ascertain), be subject to the condition precedent that the Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested in accordance with its standard practice (each, a
“Facility LC Application”).  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

2.19.4.    LC Fees.  The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
actual daily undrawn stated amount under such Facility LC for each day from the
issuance date of such Facility LC to and including the later of (a) the Facility
Termination Date and (b) the expiry date of such Facility LC, such fee to be
payable in arrears on each Payment Date (the fees described in this sentence,
“LC Fees”).  The Borrower shall also pay to each LC Issuer for its own account
(i) a fronting fee in an amount and payable at times to be agreed upon between
such LC Issuer and the Borrower, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time.

2.19.5.    Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent, and the Agent shall promptly
notify the Borrower and each other Lender, as to the amount to be paid by such
LC Issuer as a result of such demand and the proposed payment date (the “LC
Payment Date”).  Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by an LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the applicable LC Issuer on demand for (a) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6, plus (b) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m.

31

--------------------------------------------------------------------------------



 

(Chicago time) on such date, from the next succeeding Business Day) to the date
on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to Base
Rate Advances.

2.19.6.    Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided, that the Borrower shall not be obligated to
reimburse any LC Issuer for any amounts so paid by it, and the LC Payment Date
in respect of any such reimbursement shall not be, earlier than the later of
(i) the date on which such LC Issuer is required to pay the beneficiary of such
Facility LC and (ii) (A) 12:00 noon (Chicago time) on the day that the Agent
delivers notice of a drawing under a Facility LC pursuant to Section 2.19.5, if
such notice shall have been received by the Borrower prior to 10:00 a.m.
(Chicago time) on a Business Day, or (B) if such notice has not been so received
by the Borrower prior to such time on such date, then not later than 12:00 noon
(Chicago time) on the Business Day immediately following the day that the
Borrower receives such notice; provided, further, that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (a) the willful misconduct or gross
negligence of any LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (b) any
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  All such amounts paid by an LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (i) the rate applicable to Base Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (ii)
the sum of 1% plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date.  The applicable LC Issuer will pay to
each Lender ratably in accordance with its Pro Rata Share all amounts received
by it from the Borrower for application to the payment, in whole or in part, of
the Reimbursement Obligation in respect of any Facility LC issued by such LC
Issuer, but only to the extent such Lender has made payment to such LC Issuer in
respect of such Facility LC pursuant to Section 2.19.5.  Subject to the terms
and conditions of this Agreement (including without limitation the submission of
a Borrowing Notice in compliance with Section 2.02.4 and the satisfaction of the
applicable conditions precedent set forth in Article 3), the Borrower may
request an Advance or a Swing Line Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

2.19.7.    Obligations Absolute.  The Borrower’s obligations under
Section 2.19.6 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its affiliates, the

32

--------------------------------------------------------------------------------



 

beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its affiliates against the beneficiary of any Facility
LC or any such transferee.  The responsibility of an LC Issuer to the Borrower
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  No LC Issuer shall be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.  The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower. 
Notwithstanding the foregoing, nothing in this Section 2.19.7 is intended to
limit the right of the Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.19.6.

2.19.8.    Actions of LC Issuers.  Subject to Section 2.19.7, each LC Issuer
shall be entitled to rely, and shall be fully protected in relying, upon any
Facility LC, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such LC Issuer.  Each Lender agrees that each LC Issuer
shall be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each Lender agrees that each LC Issuer shall in all cases be fully
protected from liability to the Lenders in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any
Facility LC.

2.19.9.    Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or in connection with
(a) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (b) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such

33

--------------------------------------------------------------------------------



 

successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, any LC Issuer or the Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of any LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (ii) any LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19.9 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

2.19.10.  Lenders’ Indemnification  Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

2.19.11.  Facility LC Collateral Account.  The Borrower agrees that it will,
upon the request of the Agent or the Required Lenders made during the existence
of an Event of Default and until the earlier of (a) the date on which such Event
of Default shall have been waived or cured and (b) the date on which all LC
Obligations shall have been paid in full, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to
Section 9.01, in the name of such Borrower but under the sole dominion and
control of the Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 6.03.  The Borrower
hereby pledges, assigns and grants to the Agent, on behalf of and for the
ratable benefit of the Lenders and the LC Issuers, a security interest in all of
the Borrower’s right, title and interest in and to all funds which may from time
to time be on deposit in the Facility LC Collateral Account (if any) to secure
the prompt and complete payment and performance of the Obligations.  The Agent
will invest any funds on deposit from time to time in the Facility LC Collateral
Account (if any) in certificates of deposit of JPMCB having a maturity not
exceeding 30 days.  Nothing in this Section 2.19.11 shall either obligate the
Agent to require the Borrower to deposit any funds in the Facility LC Collateral
Account (if any) or limit the right of the Agent to release any funds held in
the Facility LC Collateral Account (if any) in each case other than as required
by Section 6.03.

2.19.12.  Rights as a Lender.  In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

Section 2.20.    Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Articles 2 and 3 with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the 

34

--------------------------------------------------------------------------------



 

Agreed Currency specified by the Borrower, then the Agent shall forthwith give
notice thereof to the Borrower and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Base Rate Loans, unless
(a) the Borrower notifies the Agent at least one Business Day before such
Borrowing Date that (i) it elects not to borrow on such date or (ii) it elects
to borrow on such Borrowing Date in a different Agreed Currency, as the case may
be, in which the denomination of such Loans would in the opinion of the Agent
and the Required Lenders be practicable and in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Borrowing Notice or Conversion/Continuation Notice, as the case may be,
or (b) the Borrower notifies the Agent at least three Business Days before such
Borrowing Date that it elects to borrow Eurocurrency Loans in a different Agreed
Currency on such Borrowing Date.

 

Section 2.21.    Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main Chicago office on the
Business Day preceding that on which final, non‑appealable judgment is given. 
The obligations of the Borrower in respect of any sum due to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Agent, as the case may be, in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Agent, as the case may be, against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to any Lender or
the Agent, as the case may be, in the specified currency, such Lender or the
Agent, as the case may be, agrees to remit such excess to the Borrower.

Section 2.22.    Funding Indemnification.  If the Borrower makes any payment of 
principal with respect to any Eurocurrency Advance on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment, conversion or otherwise, or a Eurocurrency Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender within fifteen (15) days of
demand for any loss or cost incurred by it (or by an existing or prospective
Participant in the related Loan) resulting therefrom, including, without
limitation, any loss or cost (excluding lost profits) in liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after such payment or conversion or failure to borrow, prepay, convert or
continue; provided, that such Lender shall have delivered to the Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.

35

--------------------------------------------------------------------------------



 

Section 2.23.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.06;

(b)     the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.05); provided that
(i) a Defaulting Lender’s Commitment may not be increased or extended without
its consent and (ii) the principal amount of, or interest or fees payable on,
Loans of such Defaulting Lender may not be reduced or excused or the scheduled
date of payment postponed as to such Defaulting Lender without such Defaulting
Lender’s consent;

(c)     if any Swing Line Obligations or LC Obligations exist at the time a
Lender becomes a Defaulting Lender then:

(i)         the Swing Line Obligations and LC Obligations of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares but only to the extent the sum of all
non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s Swing Line Obligations and LC Obligations does not exceed the aggregate
Commitments of all non-Defaulting Lenders;

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Agent (x) first, prepay such Swing Line Obligations and
(y) second, cash collateralize for the benefit of each LC Issuer only the
Borrower’s obligations corresponding, and in an amount equal, to such Defaulting
Lender’s LC Obligations (after giving effect to any partial reallocation
effected pursuant to clause (i) above) in accordance with the procedures set
forth in Section 6.03 for so long as such LC Obligations are outstanding;

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees pursuant to Section 2.19.4 with respect to such portion
of such Defaulting Lender’s LC Obligations during the period such Defaulting
Lender’s LC Obligations are cash collateralized;

(iv)       if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.06 and Section 2.19.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v)        if all or any portion of such Defaulting Lender’s LC Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above,

36

--------------------------------------------------------------------------------



 

then, without prejudice to any rights or remedies of each LC Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.19.4 with
respect to such Defaulting Lender’s LC Obligations shall be payable to the
applicable LC Issuer until and to the extent that such LC Obligations are
reallocated and/or cash collateralized; and

(d)     so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the LC Issuers shall not
be required to issue, amend or increase any Facility LC, unless it is or they
are satisfied that (i) all of the Defaulting Lender’s then outstanding LC
Obligations will be reallocated to non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.23(c) and (ii)
participating interests in any newly made Swing Line Loan or any newly issued or
increased Facility LC shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that the Agent, the Borrower, each LC Issuer and each Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line
Obligations and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Competitive
Bid Loans and Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

ARTICLE 3

CONDITIONS

Section 3.01.    Effectiveness.  This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied (or waived
in accordance with Section 9.05):

(a)     receipt by the Agent of counterparts hereof signed by each of the
parties hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telecopy, telex or other written confirmation from such party of
execution of a counterpart hereof by such party);

(b)     receipt by the Agent of an opinion of Timothy G. Westman, Vice
President, Associate General Counsel and Assistant Secretary of the Borrower,
substantially in the form of Exhibit B hereto;

(c)     receipt by the Agent of an opinion of Winston & Strawn LLP, special
counsel for the Agent, substantially in the form of Exhibit C hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

(d)     receipt by the Agent of all documents it may reasonably request relating
to the existence of the Borrower, the corporate authority for and the validity
of this Agreement and the Notes, the name, title and signature of the officer
authorized to sign on behalf of the

37

--------------------------------------------------------------------------------



 

Borrower and any other matters relevant hereto, all in form and substance
satisfactory to the Agent; and

(e)     receipt by the Agent of evidence satisfactory to it of the payment of
all principal of and interest on any loans outstanding under, and all accrued
fees under, and termination of the commitments under the Existing Agreement,
which termination shall be effected by the agreements and waivers by the
applicable parties as set forth in the final sentence of this Section 3.01.

The Agent shall promptly notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto. 
The Borrower and the Lenders (constituting the “Required Lenders” as defined in
the Existing Agreement) hereby (i) agree that the “Commitments” under the
Existing Agreement shall terminate automatically upon the Effective Date without
further action by any party to the Existing Agreement and (ii) waive compliance
with the notice requirements set forth in Section 2.06 of the Existing Agreement
with respect thereto.

Section 3.02.    Each Credit Extension.  The obligation of any Lender or LC
Issuer to make any Credit Extension (except as otherwise set forth in
Section 2.04.4 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) on any applicable Credit Extension Date is subject to the
satisfaction of the following conditions:

(a)     receipt by the Agent of a Borrowing Notice or request for issuance of a
Facility LC, as appropriate;

(b)     the fact that, immediately after such Credit Extension, the Dollar
Amount of the Aggregate Outstanding Credit Exposure will not exceed the
Aggregate Commitment;

(c)     the fact that, immediately after such Credit Extension (and, if such
Credit Extension is an Advance, any payment on the date of such Advance of
Obligations with the proceeds of such Advances), the sum of (i) the greater of
(A) such Lender’s Pro Rata Share of all outstanding Swing Line Loans and (B) the
outstanding Swing Line Loans made by such Lender, plus (ii) the outstanding
Ratable Loans made by such Lender plus (iii) such Lender’s Pro Rata Share of all
LC Obligations shall not exceed the Commitment of such Lender;

(d)     the fact that, immediately before and after such Credit Extension, no
Default shall have occurred and be continuing; and

(e)     the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(b), 4.05, 4.06, 4.07 and 4.08) shall be true in all material
respects on and as of the date of such Credit Extension.

Each Credit Extension hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Extension as to the facts
specified in clauses (b), (c), (d) and (e) of this Section.

38

--------------------------------------------------------------------------------



 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01.    Corporate Existence and Power.  The Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except for such licenses, authorizations,
consents and approvals whose lack could not reasonably be expected to have a
Material Adverse Effect.

Section 4.02.    Corporate and Governmental Authorization; No Contravention. 
The execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents are within the corporate powers of the Borrower, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the restated articles of incorporation or by‑laws of the
Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or any of its Significant Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Significant Subsidiaries, except to the extent that such
contravention, default or Lien could not reasonably be expected to have a
Material Adverse Effect.

Section 4.03.    Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Borrower and each other Loan Document, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 4.04.    Financial Information.  (a)  The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2010 and the
related consolidated statements of earnings, cash flows, and changes in
stockholders’ equity for the fiscal year then ended, reported on by KPMG LLP and
set forth in the Borrower’s 2010 Form 10-K, a copy of which has been made
available to each of the Lenders, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

(b)     Since September 30, 2010 there has been no material adverse change in
the business, financial position or results of operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole.

39

--------------------------------------------------------------------------------



 

Section 4.05.    Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect.

Section 4.06.    Compliance with ERISA.  Except to the extent that such waiver,
failure or liability could not reasonably be expected to have a Material Adverse
Effect, (a) to the best of the Borrower’s knowledge, each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the currently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.

Section 4.07.    Environmental Matters.  In the ordinary course of its business,
the borrower conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Borrower and its Significant
Subsidiaries.  On the basis of this review, the Borrower has reasonably
concluded that the liabilities and costs, including the costs of compliance,
associated with Environmental Laws, are unlikely to have a Material Adverse
Effect

Section 4.08.    Taxes.  The Borrower and its Significant Subsidiaries have
filed all United States federal income tax returns and all other tax returns
which are required to be filed by them (inclusive of any permitted extensions)
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Significant Subsidiary except (a) for
taxes which are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles or (b) where the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

Section 4.09.    Subsidiaries.  Each of the Borrower’s corporate Significant
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except for such licenses, authorizations, consents and approvals whose lack
could not reasonably be expected to have a Material Adverse Effect.

Section 4.10.    Regulatory Restrictions on Advance.  The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.  As of the

40

--------------------------------------------------------------------------------



 

Effective Date, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Significant Subsidiaries on a
consolidated basis) is “margin stock” (as defined in Regulation U).

Section 4.11.    Full Disclosure.  All information (taken as a whole) heretofore
furnished by the Borrower to the Agent, any LC Issuer or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information (taken as a whole) hereafter furnished by the
Borrower to the Agent, any LC Issuer or any Lender will be, true and accurate in
all material respects on the date as of which such information is stated or
certified.  The Borrower has disclosed to the Lenders in writing any and all
facts which materially and adversely affect or may affect (to the extent the
Borrower can now reasonably foresee), the business, operations or financial
condition of the Borrower and its Consolidated Subsidiaries, taken as a whole,
or the ability of the Borrower to perform its obligations under this Agreement,
or such facts are reflected in the financial statements and information
described in Section 4.04(a).

ARTICLE 5

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any Obligations (other than unmatured indemnification and unmatured expense
reimbursement obligations) remain unpaid:

Section 5.01.    Information.  The Borrower will deliver to each of the Lenders
and, if applicable, each LC Issuer which is not a Lender:

(a)     as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of earnings, cash flows, and changes in
stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by KPMG LLP or other
independent public accountants of nationally recognized standing (it being
understood that timely delivery of the Borrower’s annual report on Form 10-K
shall satisfy the requirement of this clause (a));

(b)     as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of earnings
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter and the related consolidated statement of cash flows for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of earnings and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year‑end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by the chief financial officer or the chief
accounting officer of the Borrower (it being understood that timely delivery of
the

41

--------------------------------------------------------------------------------



 

Borrower’s quarterly report on Form 10-Q shall satisfy the requirement of this
clause (b));

(c)     within five days after the Chief Executive Officer, the Chief Financial
Officer or the Treasurer of the Borrower obtains knowledge of any Default, if
such Default is then continuing, a certificate of such officer setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto;

(d)     promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e)     promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S‑8 or
its equivalent) and reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

(f)      if and when any member of the ERISA Group (i) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (ii) applies for a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code,
a copy of such application; or (iii) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; and

(g)     from time to time such additional information regarding the financial
position or business of the Borrower and its Significant Subsidiaries as the
Agent, at the request of any Lender, may reasonably request, including, without
limitation, information necessary to carry out “know your customer”
requirements.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(d) or 5.01(e) above shall be deemed to have been delivered on the date on
which the Borrower posts such information on the Borrower’s website on the
Internet at the website address at www.gotoemerson.com, at
sec.gov/edaux/searches.htm or at another website identified in a notice
delivered to the Lenders (and, if applicable, any LC Issuer which is not a
Lender) and accessible by the Lenders (or such LC Issuer) without charge;
provided that the Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b), 5.01(d) or 5.01(e) to any Lender (and,
if applicable, any LC Issuer which is not a Lender) which requests such
delivery.

Section 5.02.    Payment of Obligations.  The Borrower will pay and discharge,
and will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all its material obligations and liabilities (including, without
limitation, tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid might by law give rise to a Lien), except (a) for obligations
and liabilities which are contested in good faith by appropriate proceedings or
(b) where the failure to pay or discharge such obligations and liabilities could
not reasonably be expected to have a Material Adverse Effect, and will maintain,
and will cause each Significant Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

42

--------------------------------------------------------------------------------



 

Section 5.03.    Maintenance of Property; Insurance.  (a)  The Borrower will
keep, and will cause each Significant Subsidiary to keep, all material property
necessary in its business in good working order and condition, ordinary wear and
tear, casualty and condemnation excepted.

(b)     Subject to the normal operation of Borrower’s corporate insurance
program, including, without limitation, deductibles and self insured retention,
the Borrower will, and will cause each of its Significant Subsidiaries to,
maintain (either in the name of the Borrower or in such Significant Subsidiary’s
own name) with financially sound and responsible insurance companies, insurance
on all its properties in at least such amounts, against at least such risks and
with such risk retention as are usually maintained, insured against or retained,
as the case may be, in the same general area by companies of established repute
engaged in the same or a similar business; and will furnish to the Lenders (and,
if applicable, any LC Issuer which is not a Lender), upon request from the
Agent, information presented in reasonable detail as to the insurance so
carried.

Section 5.04.    Maintenance of Existence.  The Borrower will preserve, renew
and keep in full force and effect its corporate existence; provided that nothing
in this Section 5.04 shall prohibit a transaction expressly permitted by Section
5.06.

Section 5.05.    Compliance with Laws.  The Borrower will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except (a) where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or (b) where the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect. 

Section 5.06.    Mergers and Sales of Assets.  The Borrower will not consolidate
or merge with or into any other Person or sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person, unless (a) either
the Borrower shall be the continuing corporation, or the successor corporation
(if other than the Borrower) shall be a corporation organized and existing under
the laws of the United States and such corporation shall expressly assume the
due and punctual payment of the principal of, and interest on, the Loans and the
Reimbursement Obligations in accordance with the Loan Documents, and the due and
punctual performance and observance of all of the covenants and agreements
contained in the Loan Documents to be performed by the Borrower, and
(b) immediately after such merger or consolidation, or such sale, lease or other
transfer, no Default shall have occurred and be continuing.

Section 5.07.    Use of Proceeds.  The proceeds of the Credit Extensions will be
used by the Borrower for general corporate purposes.  None of such proceeds will
be used, directly or indirectly, (a) in any manner which would violate or cause
any Lender to be in violation of Regulation U or (b) to finance the acquisition
of more than 50% of the outstanding voting “margin stock” (within the meaning of
Regulation U) of any Person, which acquisition has not been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person. 

43

--------------------------------------------------------------------------------



 

Section 5.08.    Negative Pledge.  Neither the Borrower nor any Significant
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a)     Liens existing on the date of this Agreement securing Debt outstanding
on the date of this Agreement;

(b)     any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;

(c)     any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;

(d)     any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

(e)     any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(f)      any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;

(g)     Liens arising in the ordinary course of its business (including, without
limitation, Liens on assets securing Debt, interest on which is exempt from
federal income tax (“Exempt Debt”); Liens for taxes, assessments or government
charges; Liens arising out of the existence of judgments not constituting an
Event of Default; statutory and contractual landlords’ liens under leases; Liens
in favor of customs and revenue authorities arising as a matter of law to secure
the payment of customs duties; and Liens arising out of claims under any
Environmental Law provided such Liens are being contested in good faith) which
(i) do not secure Debt (other than Exempt Debt) or Derivatives Obligations and
(ii) do not in the aggregate materially detract from the value or materially
impair the use of the assets of the Borrower and its Subsidiaries, taken as a
whole;

(h)     Liens securing Derivatives Obligations, provided that the aggregate
amount of assets subject to such Liens may at no time exceed $300,000,000; and

(i)      Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations (whether or not constituting Debt) in an aggregate
principal or face amount at any date not to exceed 25% of Consolidated Total
Assets.

ARTICLE 6

DEFAULTS

44

--------------------------------------------------------------------------------



 

Section 6.01.    Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a)     the Borrower shall fail to pay, (i) within two Business Days after the
due date thereof, any principal of any Loan or any Reimbursement Obligation, or
(ii) within five Business Days after the due date thereof, any interest, any
fees or any other amount payable hereunder;

(b)     the Borrower shall fail to observe or perform any covenant contained in
Section 5.06;

(c)     the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Agent at the request of any Lender;

(d)     any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e)     any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or, following the stated maturity of any
Material Debt, the Borrower shall fail to pay such Material Debt within two
Business Days after the expiration of the period of grace or cure, if any,
provided in the instrument or agreement under which such Material Debt was
created;

(f)      the Borrower or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(g)     an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(h)     any member of the ERISA Group sponsoring a Material Plan shall fail to
pay when due an amount or amounts aggregating in excess of $200,000,000 which it
shall have become liable to pay under Title IV of ERISA with respect to such
Material Plan; or the PBGC

45

--------------------------------------------------------------------------------



 

shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $200,000,000;

(i)      final judgments or orders for the payment of money in an aggregate
amount exceeding $200,000,000 shall be entered against the Borrower or any
Significant Subsidiary by a court or courts having jurisdiction in the premises
and such judgments or orders shall not have been appealed in good faith (and
execution of such judgments stayed during such appeal) or otherwise paid, bonded
or otherwise stayed or discharged by the Borrower or such Significant Subsidiary
within the time period permitted by applicable law for the filing of an appeal
for such judgment or the taking of such other action; or

(j)      any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) (excluding, for this
purpose, the Borrower and its Subsidiaries and any employee benefit plan of the
Borrower or its Subsidiaries), shall have acquired beneficial ownership (within
the meaning of Rule 13d‑3 promulgated by the Securities and Exchange Commission
under said Act) of 50% or more of the then outstanding shares of common stock of
the Borrower; or a majority of the seats (other than vacant seats) on the board
of directors of Borrower shall at any time be occupied by persons who were
neither nominated by the management of Borrower nor appointed by directors so
nominated.

Section 6.02.    Notice of Default.  The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

Section 6.03.    Acceleration; Facility LC Collateral Account.  (a) If any Event
of Default described in Section 6.01(f) or 6.01(g) occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, any LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference between (x) the amount of LC Obligations at
such time, less (y) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”).  If any other Event of Default occurs and is
continuing, the Agent shall (i) if requested by Lenders having more than 50% of
the Aggregate Commitment, by notice to the Borrower terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or (ii) if requested by Lenders holding
more than 50% of the Aggregate Outstanding Credit Exposure, (A) declare the
Obligations to be due and payable, whereupon the Obligations shall become
immediately due

46

--------------------------------------------------------------------------------



 

and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (B) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay all or any portion of
the Collateral Shortfall Amount, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent such amount,
which funds shall be deposited in the Facility LC Collateral Account.

(b)     If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay all or any portion of the
Collateral Shortfall Amount, and the Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Agent such amount, which funds
shall be deposited in the Facility LC Collateral Account.

(c)     The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of any
accrued and unpaid Obligations.

(d)     At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After any accrued and unpaid Obligations have been paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.

ARTICLE 7

THE AGENT

Section 7.01.    Appointment and Authorization.  Each Lender irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the Notes as are delegated to
the Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.

Section 7.02.    Agent and Affiliates.  JPMCB shall have the same rights and
powers under this Agreement as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and JPMCB and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Agent.

Section 7.03.    Action by Agent.  The obligations of the Agent hereunder are
only those expressly set forth herein.  Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

Section 7.04.    Consultation with Experts.  The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith

47

--------------------------------------------------------------------------------



 

in accordance with the advice of such counsel, accountants or experts.

Section 7.05.    Liability of Agent.  Neither the Agent nor any of its
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(a) with the consent or at the request of the Required Lenders (or, when
expressly required hereby, all or a different proportion of the Lenders) or (b)
in the absence of its own gross negligence or willful misconduct.  Neither the
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith.  The Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex, facsimile transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Except as expressly set
forth herein, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Agent or any of its Affiliates in any capacity.

Section 7.06.    Indemnification.  Each Lender shall, ratably in accordance with
its Commitment, indemnify the Agent, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by such indemnitees hereunder.

Section 7.07.    Credit Decision.  Each Lender and each LC Issuer acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement.

Section 7.08.    Successor Agent.  The Agent may resign at any time by giving
notice thereof to the Lenders, the LC Issuers and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, upon the approval of
Borrower (which approval shall not be unreasonably withheld or delayed) to
appoint a successor Agent.  If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment,

48

--------------------------------------------------------------------------------



 

within 30 days after the retiring Agent gives notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $50,000,000.  Upon the acceptance of its appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

Section 7.09.    Agent’s Fees.  The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Agent.

Section 7.10.    Co-Arranger; Syndication Agent; Documentation Agent; Senior
Managing Agent.  None of the Lenders identified on the facing page of this
Agreement as a “co-arranger”, “joint book manager”, “syndication agent”,
“documentation agent” or “senior managing agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified as a “co-arranger”, “syndication agent”,
“documentation agent” or “senior managing agent” shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01.    Basis for Determining Interest Rate Inadequate or Unfair.  If
on or prior to the first day of any Interest Period for any Eurocurrency Loan in
any Agreed Currency:

(a)     the Agent is advised by Lenders having 50% or more of the aggregate
amount of the Commitments that deposits in such Agreed Currency (in the
applicable amounts) are not being offered to such Lenders in the relevant market
for such Interest Period, or

(b)     Lenders having 50% or more of the aggregate amount of the Commitments
advise the Agent that the Eurocurrency Rate for such Agreed Currency, as
determined by the Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurocurrency Loans in such Agreed Currency for such
Interest Period,

the Agent shall forthwith give notice thereof to the Borrower and the Lenders,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Eurocurrency Loans in such Agreed Currency or to continue or convert
outstanding Loans as or into Eurocurrency Loans in such Agreed Currency shall be
suspended and (ii) each outstanding Eurocurrency Loan in such Agreed Currency
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Borrower notifies the Agent at
least two Business Days before the date of any Eurocurrency Advance in the
applicable Agreed Currency for which a

49

--------------------------------------------------------------------------------



 

Borrowing Notice has previously been given that it elects not to borrow on such
date (x) if such Eurocurrency Advance in such Agreed Currency is a Ratable
Advance, such Advance shall instead be made as a Base Rate Advance and (y) if
such Eurocurrency Advance in such Agreed Currency is a Eurocurrency Bid Rate
Advance, the Eurocurrency Bid Rate Loans comprising such Advance shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Alternate Base Rate for
such day.

Section 8.02.    Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Eurocurrency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Eurocurrency Lending Office) to make, maintain or fund its Eurocurrency Loans in
any Agreed Currency and such Lender shall so notify the Agent, the Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurocurrency Loans in such Agreed Currency, or to convert outstanding Loans
into Eurocurrency Loans in such Agreed Currency or continue outstanding Loans as
Eurocurrency Loans in such Agreed Currency shall be suspended.  Before giving
any notice to the Agent pursuant to this Section, such Lender shall designate a
different Eurocurrency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise significantly disadvantageous to such Lender.  If such notice is
given, each Eurocurrency Loan of such Lender in the applicable Agreed Currency
then outstanding shall be converted to a Base Rate Loan either (i) on the last
day of the then current Interest Period applicable to such Eurocurrency Loan in
such Agreed Currency if such Lender may lawfully continue to maintain and fund
such Loan as a Eurocurrency Loan in such Agreed Currency to such day or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Loan as a Eurocurrency Loan in such Agreed Currency to
such day.  Interest and principal on any such Base Rate Loan shall be payable on
the same dates as, and on a pro rata basis with, the interest and principal
payable on the related Eurocurrency Loans in the applicable Agreed Currency of
the other Lenders.

Section 8.03.    Increased Cost and Reduced Return.  (a)  If on or after (i) the
date hereof, in the case of any Ratable Loan or Facility LC or any obligation to
make Ratable Loans or issue or participate in any Facility LC or (ii) the date
of the related Competitive Bid Quote, in the case of any Competitive Bid Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) or any LC Issuer with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurocurrency Loan, any such requirement with respect to
which such Lender is entitled to compensation during the relevant Interest
Period under Section 2.17), special deposit, insurance

50

--------------------------------------------------------------------------------



 

assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Applicable Lending Office)
or any LC Issuer or shall impose on any Lender (or its Applicable Lending
Office) or any LC Issuer or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its
Eurocurrency Loans, its Note, the Facility LCs or its obligation to make
Eurocurrency Loans or to issue or participate in Facility LCs and the result of
any of the foregoing is to increase the cost to such Lender (or its Applicable
Lending Office) or such LC Issuer of making or maintaining any Eurocurrency Loan
or issuing or participating in Facility LCs, or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) or such
LC Issuer under this Agreement or under its Note with respect thereto, by an
amount deemed by such Lender or such LC Issuer to be material, then, within 15
days after demand by such Lender or such LC Issuer (with a copy to the Agent),
the Borrower shall pay to such Lender or such LC Issuer such additional amount
or amounts as will compensate such Lender or such LC Issuer for such increased
cost or reduction.

(b)     If any Lender or any LC Issuer shall have determined that, after (i) the
date hereof, in the case of any Ratable Loan or any obligation to make Ratable
Loans or (ii) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender or such LC Issuer (or its Parent) as a
consequence of such Lender’s or such LC Issuer’s obligations hereunder to a
level below that which such Lender (or its Parent) or such LC Issuer could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender or such LC Issuer to be material, then from time to time, within
15 days after demand by such Lender or such LC Issuer (with a copy to the
Agent), the Borrower shall pay to such Lender or such LC Issuer such additional
amount or amounts as will compensate such Lender or such LC Issuer (or its
Parent) for such reduction.

(c)     Each Lender and each LC Issuer will promptly notify the Borrower and the
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender or such LC Issuer to compensation pursuant to
this Section and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender or such LC Issuer, be otherwise
significantly disadvantageous to such Lender or such LC Issuer.  A certificate
of any Lender or any LC Issuer claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error.  In determining such amount,
such Lender or such LC Issuer may use any reasonable averaging and attribution
methods.

Section 8.04.    Taxes.  (a)  For the purposes of this Section 8.04, the
following terms have the following meanings:

51

--------------------------------------------------------------------------------



 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note and all liabilities with respect
thereto, excluding (i) in the case of each Lender, each LC Issuer and the Agent,
taxes imposed on its income, and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Lender, such LC Issuer or the Agent
(as the case may be) is organized or in which its principal executive office is
located or, in the case of each Lender and each LC Issuer, in which its
Applicable Lending Office is located or in which it would be subject to tax due
to some connection other than that created by this Agreement and (ii) in the
case of each Lender and each LC Issuer, any United States withholding tax
imposed on such payments but only to the extent that such Lender or such LC
Issuer is subject to United States withholding tax at the time such Lender first
becomes a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

(b)     Any and all payments by the Borrower to or for the account of any
Lender, any LC Issuer or the Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes; provided that, if the Borrower
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof.

(c)     The Borrower agrees to indemnify each Lender, each LC Issuer and the
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by such Lender, such LC Issuer or the
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be paid within 15 days after such Lender, such LC Issuer or the Agent (as the
case may be) makes demand therefor.

(d)     Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as required to maintain the
effectiveness thereof (but only so long as such Lender remains lawfully able to
do so), shall provide the Borrower and the Agent with Internal Revenue Service
form W-8ECI or W-8BEN, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Lender from United States

52

--------------------------------------------------------------------------------



 

withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Lender or certifying that the income receivable pursuant
to this Agreement is effectively connected with the conduct of a trade or
business in the United States.

(e)     For any period with respect to which a Lender has failed to provide the
Borrower or the Agent with the appropriate form pursuant to Section 8.04(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which such form originally was required to be
provided), such Lender shall not be entitled to indemnification under Section
8.04(b) or 8.04(c) with respect to Taxes imposed by the United States; provided
that if a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

(f)      If the Borrower is required to pay additional amounts to or for the
account of any Lender or any LC Issuer pursuant to this Section, then such
Lender or such LC Issuer will file any certificate or document requested by the
Borrower or change the jurisdiction of its Applicable Lending Office if, in the
judgment of such Lender or such LC Issuer, such filing or change (i) will
eliminate or reduce any such additional payment which may thereafter accrue and
(ii) is not otherwise significantly disadvantageous to such Lender or such LC
Issuer.  If any form or document referred to in this Section 8.04(f) requires
the disclosure of information, other than information necessary to compute the
tax payable and information required on the date of the Agreement by Internal
Revenue Service form W-8ECI or W-8BEN, that a Lender or an LC Issuer reasonably
considers to be confidential, such Lender or such LC Issuer shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information.

(g)     Each Lender and each LC Issuer will promptly notify the Borrower and the
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender or such LC Issuer to compensation pursuant to
this Section.

(h)     If any Lender or any LC Issuer receives a refund in respect of Taxes or
Other Taxes paid by the Borrower (including a refund in the form of a credit),
such Lender or such LC Issuer will pay over the refund, together with any
interest or accompanying reimbursements, to the Borrower.

Section 8.05.    Base Rate Loans Substituted for Affected Eurocurrency Loans. 
If (a) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurocurrency Loans in any Agreed Currency has been
suspended pursuant to Section 8.01 or (b) any Lender has demanded compensation
under Section 8.03 or 8.04 with respect to its Eurocurrency Loans in any Agreed
Currency, and in any such case the Borrower shall, by at least five Business
Days’ prior notice to such Lender through the Agent, have elected that the
provisions of this Section shall apply to such Lender, then, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, all Loans which would
otherwise be made by such Lender as (or continued as or converted to)
Eurocurrency Loans in such Agreed Currency shall instead be Base Rate Loans on
which interest and principal shall be payable contemporaneously with the related
Eurocurrency

53

--------------------------------------------------------------------------------



 

Loans in such Agreed Currency of the other Lenders.  If such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, the principal amount of each such Base Rate Loan
shall be converted into a Eurocurrency Loan in the applicable Agreed Currency on
the first day of the next succeeding Interest Period applicable to the related
Eurocurrency Loans in such Agreed Currency of the other Lenders.

Section 8.06.    Substitution of Lender.  If any Lender (i) has demanded
compensation pursuant to Section 8.03 or 8.04 or (ii) becomes a Defaulting
Lender, then the Borrower shall have the right to designate an Assignee which is
not an affiliate of the Borrower to purchase for cash, pursuant to an Assignment
and Assumption Agreement substantially in the form of Exhibit D hereto, the
Outstanding Credit Exposure and Commitment of such Lender and to assume all of
such Lender’s other rights and obligations hereunder without recourse to or
warranty by such Lender, for a purchase price equal to the principal amount of
all of such Lender’s Outstanding Credit Exposure plus the compensation then due
and payable pursuant to Section 8.03 or 8.04.

ARTICLE 9

MISCELLANEOUS

Section 9.01.    Notices; Electronic Communications.  (a) All notices, requests
and other communications to any party hereunder shall be in writing (including
bank wire, facsimile transmission or similar writing) and shall be given to such
party: (i) in the case of the Borrower or the Agent, at its address or facsimile
number set forth on the signature pages hereof, (ii) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (iii) in the case of any party, such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower.  Each such notice, request or other communication shall be effective
(A) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (B) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (C) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Agent under Article 2 or Article 8 shall not be effective until
received.

(b)     In addition to the foregoing, notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or any LC
Issuer pursuant to Article 2 (in which case such Lender shall be entitled to
receive hard copies of such notices or communications) if such Lender or such LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication.  The Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

54

--------------------------------------------------------------------------------



 

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not given during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided, further, that the Agent, the
Borrower or any Lender party hereto may specify multiple e-mail addresses for
receipt of any notices or communications by such means, and receipt by any one
of such multiple e-mail addressees as set forth above shall be deemed to have
been received by the Agent, the Borrower or such Lender, as the case may be.

(c)     Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto or, in
the case of any Lender, by notice to the Agent and the Borrower.

Section 9.02.    No Waivers.  No failure or delay in exercising any right, power
or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 9.03.    Expenses; Indemnification.  (a)  The Borrower shall pay (i) all
reasonable out‑of‑pocket expenses of the Agent, including reasonable fees and
disbursements of special counsel for the Agent, in connection with the
preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out‑of‑pocket expenses
incurred by the Agent, each LC Issuer and each Lender, including the reasonable
fees and disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

(b)     The Borrower agrees to indemnify the Agent, each LC Issuer and each
Lender, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of this Agreement or any Commitment
hereunder or any actual or proposed use of proceeds of Credit Extensions
hereunder; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction.

Section 9.04.    Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set‑off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due and
payable with respect to any Credit Extension (other than payments of principal
or interest on Competitive Bid Loans at a time when no Event of

55

--------------------------------------------------------------------------------



 

Default is continuing) held by it which is greater than the proportion received
by any other Lender in respect of the aggregate amount of principal and interest
then due and payable with respect to any Credit Extension (other than payments
of principal or interest on Competitive Bid Loans at a time when no Event of
Default is continuing) held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Credit
Extensions (other than payments of principal or interest on Competitive Bid
Loans at a time when no Event of Default is continuing) held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest then due and payable with respect to
the Credit Extensions (other than payments of principal or interest on
Competitive Bid Loans at a time when no Event of Default is continuing) held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section shall impair the right of any Lender to exercise any right of
set‑off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness hereunder.  The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Credit Extension, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set‑off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

Section 9.05.    Amendments and Waivers.  Any provision of this Agreement or the
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Lenders (or
the Agent with the consent of the Required Lenders); provided that no such
amendment or waiver shall:

(a)     (x) unless signed by all the Lenders directly affected thereby, (i)
increase or decrease the Commitment of any Lender (except for a ratable decrease
in the Commitments of all the Lenders and except for an increase in the
Commitments in accordance with Section 2.01.2) or subject any Lender to any
additional obligation, (ii) reduce the principal of or, except as set forth in
Section 2.10, rate of interest on any Loan or any Reimbursement Obligation or
any fees hereunder or (iii) postpone the date fixed for any payment of principal
of or interest on any Loan or Reimbursement Obligation or any fees hereunder or
for the termination of any Commitment or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or (y) unless signed by each
Lender, (i) change the percentage of the Commitments or the Aggregate
Outstanding Credit Exposure which shall be required for the Lenders or any of
them to take any action under this Section or any other provision of this
Agreement or (ii) change Section 9.04 in a manner that would alter the pro rata
sharing of payments required thereby; or

(b)     unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders hereunder are similarly
affected).

No amendment of any provision of this Agreement affecting the rights or duties
of the Agent shall be effective without the written consent of the Agent, no
amendment of any provision relating to any LC Issuer shall be effective without
the written consent of such LC Issuer, no amendment of any provision of this
Agreement relating to any Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the applicable Swing

56

--------------------------------------------------------------------------------



 

Line Lenders and no amendment, waiver or modification of Section 2.23 shall be
effective without the written consent of the Agent, each LC Issuer and each
Swing Line Lender.

Section 9.06.    Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.

(b)     Any Lender may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Outstanding Credit Exposure.  In the event of any such grant
by a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrower and the Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in Section 9.05(a)(x)(i), (ii), or (iii) without the consent of the
Participant.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
8 with respect to its participating interest.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).

(c)     Any Lender may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000) of all, of its rights and
obligations under this Agreement and any Loan Document, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto executed by such
Assignee and such transferor Lender, with (and subject to) the subscribed
consent of the Borrower, the Agent and each LC Issuer; provided that (i) if an
Assignee is an affiliate of such transferor Lender or was a Lender immediately
prior to such assignment, such consents may not be unreasonably withheld and
(ii) the Borrower’s consent shall not be required if an Event of Default has
occurred and is continuing; and provided, further, that such assignment may, but
need not, include rights of the transferor Lender in respect of outstanding
Competitive Bid Loans.  Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be a Lender party to this Agreement with respect to the interest
assigned and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is

57

--------------------------------------------------------------------------------



 

issued to the Assignee.  In connection with any such assignment (other than an
assignment to an affiliate of the transferor Lender), the transferor Lender
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500.  If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Agent certification as to exemption from deduction or withholding of any
United States federal income taxes in accordance with Section 8.04.

(d)     Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note, if any, to a Federal Reserve Bank.  No such
assignment shall release the transferor Lender from its obligations hereunder.

(e)     No Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

Section 9.07.    Designated Lenders.  (a) Subject to the provisions of this
Section 9.07(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Ratable Loans and/or Competitive Bid
Loans to be made by such Lender pursuant to this Agreement; provided that such
designation shall not be effective unless the Borrower and the Agent consent
thereto, which consent shall not be unreasonably withheld.  When a Lender and
its Eligible Designee shall have signed an agreement substantially in the form
of Exhibit E hereto (a “Designation Agreement”) and the Borrower and the Agent
shall have signed their respective consents thereto, such Eligible Designee
shall become a Designated Lender for purposes of this Agreement.  The
Designating Lender shall thereafter have the right to permit such Designated
Lender to provide all or a portion of the Ratable Loans and/or Competitive Bid
Loans to be made by such Designating Lender pursuant to Section 2.01 or 2.03,
and the making of such Ratable Loans and/or Competitive Bid Loans or portions
thereof shall satisfy the obligation of the Designating Lender to the same
extent, and as if, such Ratable Loans and/or Competitive Bid Loans or portion
thereof were made by the Designating Lender.  As to any Ratable Loans and/or
Competitive Bid Loans or portion thereof made by it, each Designated Lender
shall have all the rights that a Lender making such Ratable Loans and/or
Competitive Bid Loans or portion thereof would have had under this Agreement and
otherwise; provided that (x) its voting rights under this Agreement shall be
exercised solely by its Designating Lender and (y) its Designating Lender shall
remain solely responsible to the other parties hereto for the performance of its
obligations under this Agreement, including its obligations in respect of the
Ratable Loans and/or Competitive Bid Loans or portion thereof made by it.  No
additional Note shall be required to evidence Ratable Loans and/or Competitive
Bid Loans or portions thereof made by a Designated Lender; and the Designating
Lender shall be deemed to hold its Note, if any, as agent for its Designated
Lender to the extent of the Ratable Loans and/or Competitive Bid Loans or
portion thereof funded by such Designated Lender.  Each Designating Lender shall
act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf.  Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither

58

--------------------------------------------------------------------------------



 

the Borrower nor the Agent shall be responsible for any Designating Lender’s
application of such payments.  In addition, any Designated Lender may (i) with
notice to, but without the prior written consent of the Borrower or the Agent,
assign all or portions of its interest in any Ratable Loans and/or Competitive
Bid Loans to its Designating Lender or to any financial institutions consented
to by the Borrower and the Agent providing liquidity and/or credit facilities to
or for the account of such Designated Lender to support the funding of Ratable
Loans and/or Competitive Bid Loans or portions thereof made by such Designated
Lender and (ii) disclose on a confidential basis any non-public information
relating to its Ratable Loans and/or Competitive Bid Loans or portions thereof
to any rating agency, commercial paper dealer or provider of any guarantee,
surety, credit or liquidity enhancement to such Designated Lender to the extent
permitted by Section 9.09.

(b)     Each party to this Agreement agrees that it will not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full.  The Designating Lender for each Designated Lender
agrees to indemnify, save, and hold harmless each other party hereto for any
loss, cost, damage and expense arising out of its inability to institute any
such proceeding against such Designated Lender.  This Section 9.07(b) shall
survive the termination of this Agreement.

Section 9.08.    Collateral.  Each of the Lenders represents to the Agent and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.09.    Confidentiality.  The Agent, the LC Issuers and the Lenders
each agree to hold any confidential information which it may receive from the
Borrower in connection with this Agreement (“Information”) in confidence, except
for disclosure (a) to its affiliates and to the Agent and any other Lender and
their respective affiliates, (b) to legal counsel, accountants, and other
advisors to such Lender or to a Participant or Assignee to which disclosure
would be permitted under clause (f)(ii) below (it being understood that, to the
extent such Persons do not have fiduciary duties of confidentiality to the
Agent, the LC Issuer or the Lender making such disclosure, such Persons will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (c) to regulatory officials, (d) to any Person
as requested pursuant to or as required by law, regulation, or legal process,
(e) in connection with any legal proceeding relating hereto or to the exercise
of remedies or the enforcement or rights hereunder, (f)(i) to its actual or
prospective contractual counterparties in swap agreements relating to the
Borrower and its obligations or to legal counsel, accountants and other advisors
to such counterparties or (ii) to prospective Participants and Assignees, in
each case that agree in writing to be bound by this Section 9.09 or similar
confidentiality provisions and (g) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances
hereunder.  The Borrower agrees that from and after the date hereof the terms of
this Section 9.09 shall set forth the entire agreement between the Borrower and
each Lender (including the Agent) and each LC Issuer with respect to any
confidential information previously or hereafter received by such Lender or such
LC Issuer in connection with this Agreement, and

59

--------------------------------------------------------------------------------



 

this Section 9.09 shall supersede any and all prior confidentiality agreements
entered into by such Lender or such LC Issuer with respect to such confidential
information.

EACH LENDER ACKNOWLEDGES THAT “INFORMATION” (AS DEFINED IN THIS SECTION 9.09)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER,  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.10.    USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent, the LC Issuers and
the Lenders will ask for the Borrower’s name, tax identification number,
business address, and other information that will allow the Agent, the LC
Issuers and the Lenders to identify the Borrower.  The Agent, the LC Issuers and
the Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.

Section 9.11.    Governing Law; Submission to Jurisdiction.  THIS AGREEMENT AND
EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE

60

--------------------------------------------------------------------------------



 

TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

Section 9.12.    Waiver of Jury Trial.  THE BORROWER, THE AGENT, EACH LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

Section 9.13.    Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof. 

[signature pages follow]

61

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EMERSON ELECTRIC CO.

 

 

 

 

By:

/s/ Frank J. Dellaquila

 

 

Frank J. Dellaquila

Senior Vice President &
Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ David J. Rabe

 

 

David J. Rabe

Vice President & Treasurer

 

 

 

 

Address:       8000 W. Florissant Avenue
St. Louis, MO 63136
Facsimile: (314) 553-2463

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard W. Duker

 

Title:

Richard W. Duker

Managing Director

 

 

 

 

Address:       383 Madison Avenue
New York, New York 10179
Attention:  Richard W. Duker

Telephone:    (212) 270-3057   

Facsimile:      (212) 270-5100

 

 

 

 

S-1

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

CITIBANK, N.A., as Syndication Agent and as a Lender

By: /s/ Carolyn Kee                                                      

Title: Vice President                                                      

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Barclays Bank PLC, as a Lender

By: /s/ Noam Azachi                                                    

Title: Assistant Vice President                                      

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

BNP Paribas, as a Lender

By:  /s/ Mike Shryock                                                   

Name:  Mike Shryock _________________________

Title:   Managing Director                                              

By: /s/ Nader Tannous                                                 

Name:  Nader Tannous________________________

Title: Director                                                              

 

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By: /s/ Frederick Laird                                                 

Title: Managing Director                                               

By: /s/ Heidi Sandquist                                                 

Title: Director                                                              

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

HSBC Bank USA, National Association

By: /s/ Paul L. Hatton                                                   

Title: Managing Director                                               

 

--------------------------------------------------------------------------------



 

MORGAN STANLEY BANK, N.A., as a Lender

By: /s/ Ryan Vetsch                                                     

Title: Authorized Signatory                                           

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

ROYAL BANK OF CANADA, as a Lender

By: /s/ Scott Umbs                                                       

Title: Authorized Signatory                                           

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Bank of America, N.A., as a Lender

By: /s/ Stephen Bode                                                   

Title: Senior Vice President                                          

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

By: /s/ Andrew Campbell                                             

Name:  Andrew Campbell______________________

Title: Senior Vice President                                          

By: /s/ Peter Wesemeier                                               

Name:  Peter Wesemeier_______________________

Title: Assistant Vice President                                      _

 

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

STANDARD CHARTERED BANK, as a Lender

By: /s/ James Ramage                                                  

Name:  James Ramage________________________

Title: Managing Director                                               

By: /s/ Robert Reddington                                            

Name:  Robert Reddington_____________________

Title: Associate, Credit Documentation Manager          

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

UniCredit Bank AG, New York Branch, as a Lender

By: /s/ Ken Hamilton                                                    

Title: Director                                                              

By: /s/ Miriam G. Trautmann                                        

Title: Director                                                              

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Industrial and Commercial Bank of China Limited, Shanghai Municipal Branch, as a
Lender

By:
/s/   [Illegible]                                                                       

Title: Deputy Head                                                       

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Sumitomo Mitsui Banking Corporation, as a Lender

By: /s/ William M. Ginn                                                

Name:  William M. Ginn_______________________

Title: Executive Officer                                                 

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

THE BANK OF NEW YORK MELLON, as a Lender

By: /s/ Robert Mitchell                                                 

Title: Managing Director                                               

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

By: /s/ Victor Pierzchalski                                            

Name:  Victor Pierzchalski_____________________

Title: Authorized Signatory                                           

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

The Northern Trust Company, as a Lender

By: /s/ Rick Gomez                                                      

Title: Vice President                                                     

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Goldman Sachs Bank USA, as a Lender

By: /s/ Mark Walton                                                    

Name:  Mark Walton_________________________

Title: Authorized Signatory                                           

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

INTESA SANPAOLO S.p.A. – New York Branch, as a Lender

By: /s/ John Michalisin                                                  

Title: First Vice President                                             

By: /s/ Frank
Maffei                                                                

Title: Vice President                                                     

 

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

NORDEA BANK FINLAND PLC, NEW YORK & CAYMAN ISLANDS BRANCHES, as a Lender

By: /s/ Henrik M. Steffensen                                        

Title: Senior Vice President                                          

By: /s/ Gerald E. Chelius, Jr.                                        

Title: SVP Credit                                                         

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

 

Skandinaviska Enskilda Banken AB (publ), as a Lender

By: /s/ Simon Wakefield                                              __________

Title: SEB Merchant Banking, Global Head of Acquisition Finance   

By: /s/ Penny Neville-Park                                             _________

Title: SEB Merchant Banking, Loans Agency                                   

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

U.S. Bank National Association, as a Lender

By: /s/ Kenneth R. Fieler                                              

Title: Assistant Vice President                                      

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

UBS Loan Finance LLC, as a Lender

By: /s/ Irja Otsa                                                           

Title: Associate Director                                               

By: /s/ Mary Evans                                                      

Title: Associate Director                                               

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Wells Fargo, N.A., as a Lender

By: /s/ Peter Martinets                                                 

Title: Managing Director                                               

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

ABN AMRO BANK N.V., as a Lender

By: /s/ Mr. C.A.T.P.Conijn                                          

Title:
                                                                           

By: /s/  [Illegible]                                                          

Title: Director                                                              

 

[TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------



 

Bank of China, Los Angeles Branch

By: /s/ Jason Fu                                                           

Name:  Jason Fu_____________________________

Title: Vice President                                                     

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

PRICING SCHEDULE

 

 

 

Base Rate Loans

Eurocurrency Ratable
Loans

Applicable

Commitment

Fee Rate

Level

Index Debt Ratings

S&P/Moody’s

Minimum

Applicable

Margin

Maximum

Applicable

Margin

Minimum

Applicable

Margin

Maximum

Applicable

Margin

 

I

AA-/Aa3 or better ...............

0%

0%

.375%

1.00%

.09%

II

A+/A1 ................................

0%

.25%

.50%

1.25%

.10%

III

A/A2 ..................................

0%

.50%

.625%

1.50%

.125%

IV

A-/A3 .................................

0%

.75%

.875%

1.75%

.175%

V

BBB+/Baa1 ........................

.125%

1.25%

1.125%

2.25%

.225%

VI

BBB/Baa2 or below ............

.375%

1.75%

1.375%

2.75%

.30%

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(A)

COMMITMENT SCHEDULE

 

Lender

Commitment

J.P. Morgan Chase Bank, N.A.

$300,000,000

Citibank, N.A.

$300,000,000

Barclays Bank plc

$175,000,000

BNP Paribas

$175,000,000

Deutsche Bank AG New York

$175,000,000

HSBC Bank USA, National Association

$150,000,000

Morgan Stanley Bank, N.A.

$150,000,000

Royal Bank of Canada

$150,000,000

Bank of America, N.A.

$100,000,000

Commerzbank AG, New York and Grand Cayman Branches

$100,000,000

Standard Chartered Bank

$100,000,000

UniCredit Bank AG, New York Branch

$100,000,000

Industrial and Commercial Bank of China Limited, Shanghai   Municipal Branch

$75,000,000

Sumitomo Mitsui Banking Corporation, New York Branch

$75,000,000

The Bank of New York Mellon

$75,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$75,000,000

The Northern Trust Company

$75,000,000

Goldman Sachs Bank USA

$50,000,000

Intesa Sanpaolo S.p.A – New York Branch

$50,000,000

Nordea Bank Finland Plc., New York & Cayman Islands Branches

$50,000,000

Skandinaviska Enskilda Branken AB (publ)

$50,000,000

U.S. Bank National Association

$50,000,000

UBS Loan Finance LLC

$50,000,000

Wells Fargo Bank, N.A.

$50,000,000

ABN AMRO NV

$25,000,000

Bank of China, Los Angeles Branch

$25,000,000

Total

$2,750,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(b)

EUROCURRENCY PAYMENT OFFICES

 

Currency

Eurocurrency Payment Office

 

 

Dollars

JPMorgan Chase Bank, N.A.,
New York, New York

 

Euros

JPMorgan Chase Bank, N.A.,
New York, New York

 

 

British Pounds Sterling

JPMorgan Chase Bank, N.A.,
New York, New York

 

 

Japanese Yen

JPMorgan Chase Bank, N.A.,
New York, New York

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A-1 - Ratable Note



RATABLE NOTE

New York, New York
______________, 20__

For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Ratable Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below on the maturity date provided
for in the Credit Agreement.  The Borrower promises to pay interest on the
unpaid principal amount of each such Ratable Loan on the dates and at the rate
or rates provided for in the Credit Agreement.  All such payments of principal
and interest shall be made in immediately available funds at the place specified
pursuant to Article 2 of the Credit Agreement.

All Ratable Loans made by the Lender, the respective types, currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Ratable Loan then outstanding may be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.

This note is one of the Ratable Notes referred to in the Credit Agreement dated
as of December 16, 2010 among Emerson Electric Co., the Lenders and LC Issuers
parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same may be
amended from time to time, the “Credit Agreement”).  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

EMERSON ELECTRIC CO.

By: _________________________________

Name:_______________________________

Title:________________________________

 

 

--------------------------------------------------------------------------------



 

RATABLE LOANS AND PAYMENTS OF PRINCIPAL

 

Date

Amount

of

Loan

Type

of

Loan

Amount of

Principal

Repaid

Maturity

Date

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A-2 - Swing Line Note



SWING LINE NOTE



New York, New York
______________, 20__

For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Swing Line Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below on the maturity date provided
for in the Credit Agreement.  The Borrower promises to pay interest on the
unpaid principal amount of each such Swing Line Loan on the dates and at the
rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in immediately available funds at the place
specified pursuant to Article 2 of the Credit Agreement.

All Swing Line Loans made by the Lender, the respective currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Swing Line Loan then outstanding may be endorsed by
the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Swing Line Notes referred to in the Credit Agreement
dated as of December 16, 2010 among Emerson Electric Co., the Lenders and LC
Issuers parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same
may be amended from time to time, the “Credit Agreement”).  Terms defined in the
Credit Agreement are used herein with the same meanings.  Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

EMERSON ELECTRIC CO.

By: _________________________________

Name:_______________________________

Title:________________________________

 

--------------------------------------------------------------------------------



 

SWING LINE LOANS AND PAYMENTS OF PRINCIPAL

 

Date

Amount

of

Loan

Amount of

Principal

Repaid

Maturity

Date

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A-3 - Competitive Bid Note




COMPETITIVE BID NOTE



New York, New York

______________, 20__

For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Competitive Bid Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below on the maturity date provided
for in the Credit Agreement.  The Borrower promises to pay interest on the
unpaid principal amount of each such Competitive Bid Loan on the dates and at
the rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in immediately available funds at the place
specified pursuant to Article 2 of the Credit Agreement.

All Competitive Bid Loans made by the Lender, the respective types, currencies
and maturities thereof and all repayments of the principal thereof shall be
recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Competitive Bid Loan then outstanding may
be endorsed by the Lender on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Competitive Bid Notes referred to in the Credit
Agreement dated as of December 16, 2010 among Emerson Electric Co., the Lenders
and LC Issuers parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the
same may be amended from time to time, the “Credit Agreement”).  Terms defined
in the Credit Agreement are used herein with the same meanings.  Reference is
made to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

EMERSON ELECTRIC CO.

By: _________________________________

Name:_______________________________

Title:________________________________

 

--------------------------------------------------------------------------------



 

COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL

 

Date

Amount

of

Loan

Type

of

Loan

Amount of

Principal

Repaid

Maturity

Date

Notation

Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B  - Opinion of In-House Counsel for the Borrower

The opinion of In-House Counsel for the Borrower has been omitted.  The
registrant hereby agrees to furnish supplementally a copy of such opinion upon
request.

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C  - Opinion of Special Counsel for the Agent

The opinion of Special Counsel for the Agent has been omitted.  The registrant
hereby agrees to furnish supplementally a copy of such opinion upon request.

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D  - Assignment and Assumption Agreement

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Any such sale and assignment may, but
need not, include rights of the Assignor in respect of outstanding Competitive
Bid Loans.  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.         Assignor:                     
                                                           

2.         Assignee:                     
                                                           
                                    [and is an Affiliate/Approved Fund of
[identify Lender] [1]]

3.         Borrower:                     Emerson Electric Co.

4.         Agent:                          JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

--------------------------------------------------------------------------------

[1]       Select as applicable.

 

--------------------------------------------------------------------------------



 

5.         Credit Agreement:        The $2,750,000,000 Credit Agreement dated as
of December 16, 2010 among Emerson Electric Co., the financial institutions
parties thereto, JPMorgan Chase Bank, N.A., as Agent, and the other agents
parties thereto

6.         Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans [2]

$

$

%

$

$

%

$

$

%

 

 

 

 

 

 

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:_______________________________________
Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:_______________________________________
Title:

 

--------------------------------------------------------------------------------

[2]       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

2

 

--------------------------------------------------------------------------------



 

[Consented to and] [3] Accepted:

JPMORGAN CHASE BANK, N.A., as
Agent

By                                                                   
Title:

[Consented to:] [4]

[NAME OF RELEVANT PARTY]

By                                                                   
Title:

--------------------------------------------------------------------------------

[3]       To be added only if the consent of the Agent is required by the terms
of the Credit Agreement.

[4]       To be added only if the consent of the Borrower and/or other parties
(e.g. Swing Line Lender, LC Issuer) is required by the terms of the Credit
Agreement.

3

 

--------------------------------------------------------------------------------



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.            Representations and Warranties.

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by the Assignee with
respect to its tax status pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.            Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------



 

3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

 

--------------------------------------------------------------------------------



 

EXHIBIT E - Designation Agreement
(Section 9.07)

DESIGNATION AGREEMENT

dated as of ________________, _____

Reference is made to the Credit Agreement dated as of December 16, 2010 (as
amended from time to time, the “Credit Agreement”) among Emerson Electric Co., a
Missouri corporation (the “Borrower”), the Lenders and LC Issuers party thereto
and JPMorgan Chase Bank, N.A., as Agent (the “Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:

(a)           The Designator designates the Designee as its Designated Lender
under the Credit Agreement and the Designee accepts such designation.

(b)           The Designator makes no representations or warranties and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

(c)           The Designee confirms that it is an Eligible Designee; appoints
and authorizes the Designator as its administrative agent and attorney-in-fact
and grants the Designator an irrevocable power of attorney to receive payments
made for the benefit of the Designee under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that the Designee is obligated to deliver or has the right to receive
thereunder; and acknowledges that the Designator retains the sole right and
responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment or waiver of any provision of the
Credit Agreement, and agrees that the Designee shall be bound by all such votes,
approvals, amendments and waivers and all other agreements of the Designator
pursuant to or in connection with the Credit Agreement, all subject to
Section 9.05(b) of the Credit Agreement.

(d)           The Designee confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 4.04 or delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement; agrees that it
will, independently and without reliance upon the Agent, the Designator, any LC
Issuer or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action it may be permitted to take under the Credit
Agreement. The Designee acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as provided in
Sections 9.07(a) and 9.09 thereof).

 

--------------------------------------------------------------------------------



 

(e)           Following the execution of this Designation Agreement by the
Designator and the Designee and the consent hereto by the Borrower, it will be
delivered to the Agent for its consent. This Designation Agreement shall become
effective when the Agent consents hereto or on any later date specified on the
signature page hereof.

(f)            Upon the effectiveness hereof, (i) the Designee shall have the
right to make Ratable Loans and/or Competitive Bid Loans or portions thereof as
a Lender pursuant to Section 2.02 or 2.05 of the Credit Agreement and the rights
of a Lender related thereto and (ii) the making of any such Loans or portions
thereof by the Designee shall satisfy the obligations of the Designator under
the Credit Agreement to the same extent, and as if, such Loans or portions
thereof were made by the Designator.

(g)           This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date *:______ , ____

[NAME OF DESIGNATOR]

By:

Name:__________________________________

Title:___________________________________

 

--------------------------------------------------------------------------------

*       This date should be no earlier than the date of the Agent’s consent
hereto.

 

 

--------------------------------------------------------------------------------



 

[NAME OF DESIGNATEE]

By:

Name:__________________________________

Title:___________________________________

 

The undersigned consent to the foregoing designation.

EMERSON ELECTRIC CO.

By:

Name:__________________________________

Title:___________________________________

 

JPMORGAN CHASE BANK, N.A., as Agent

By:

Name:__________________________________

Title:___________________________________

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F -    Competitive Bid Quote Request
(Section 2.05.2)

__________, ____

To:       JPMorgan Chase Bank, N.A.,
as  agent (the “Agent”)

From:   Emerson Electric Co. (the “Borrower”)

Re:       Credit Agreement dated as of December 16, 2010 (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”) among the Borrower, the Lenders and LC Issuers from time to
time party thereto and JPMorgan Chase Bank, N.A., as Agent

1.         Capitalized terms used herein have the meanings assigned to them in
the Agreement.

2.         We hereby give notice pursuant to Section 2.05.2 of the Agreement
that we request Competitive Bid Quotes for the following proposed Competitive
Bid Advance(s):

Borrowing Date: _________, ____

Principal Amount [1]                                             Interest Period
[2]

$_____________                                            _____________

3.         Such Competitive Bid Quotes should offer [a Competitive Bid Margin]
[an Absolute Rate].

--------------------------------------------------------------------------------

[1]Amount must be at least $10,000,000 and an integral multiple of $1,000,000.

[2]One, two, three or six months (Eurocurrency Auction) or at least 7 and up to
180 days (Absolute Rate Auction), subject to the provisions of the definitions
of Eurocurrency Interest Period and Absolute Rate Interest Period.

 

--------------------------------------------------------------------------------



 

EMERSON ELECTRIC CO.

By:

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT G - Invitation for Competitive Bid Quotes
(Section 2.05.3)

___________, _____

To:       Each of the Lenders party to the Agreement

referred to below

Re:       Invitation for Competitive Bid Quotes to

Emerson Electric Co. (the “Borrower”)

Pursuant to Section 2.05.3 of the Credit Agreement dated as of December 16, 2010
(as amended, supplemented or otherwise modified from time to time through the
date hereof, the “Agreement”) among the Borrower, the Lenders and LC Issuers
from time to time party thereto and JPMorgan Chase Bank, N.A., as Agent, we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Advance(s):

Borrowing Date:  _________, ____

Principal Amount                                  Interest Period

$_____________                                _______________

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate].  Your Competitive Bid Quote must comply with Section 2.05.4 of the
Agreement and the foregoing.  Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than 9:00 a.m. (Chicago time) on
_________, ____.

JPMORGAN CHASE BANK, N.A.,
as Agent

By:

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT H - Competitive Bid Quote

(Section 2.05.4)

_________, ____

To:       JPMorgan Chase Bank, N.A.,

as Agent

Re:       Competitive Bid Quote to Emerson Electric Co. (the “Borrower”)

In response to your invitation on behalf of the Borrower dated _________, ____,
we hereby make the following Competitive Bid Quote pursuant to Section 2.05.4 of
the Agreement hereinafter referred to on the following terms:

1.         Quoting Lender: ________________

2.         Person to contact at Quoting Lender: ________________

3.         Borrowing Date: _______________ [1]

4.         We hereby offer to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

Principal           Interest             [Competitive                
[Absolute         Maximum

Amount [2]           Period [3]             Bid Margin [4]]                    
Rate   [5]]        Amount [6]

$________      __________    __________                __________   
$___________

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of December 16, 2010 (as amended, supplemented or otherwise modified
from time to time through the date hereof, the “Agreement”) among the Borrower,
the Lenders and LC Issuers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Agent, irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.  Capitalized
terms used herein and not otherwise defined herein shall have their meanings as
defined in the Agreement.

--------------------------------------------------------------------------------

[1]As set forth in the related Invitation for Competitive Bid Quotes.

[2]Principal amount bid for each Interest Period may not exceed the principal
amount requested.  Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000.

[3]One, two, three or six months or at least 7 and up to 180 days, as specified
in the related Invitation For Competitive Bid Quotes.

[4]Competitive Bid Margin over or under the Eurocurrency Reference Rate
determined for the applicable Interest Period.  Specify percentage (rounded to
the nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”.

[5]Specify rate of interest per annum (rounded to the nearest 1/10,000 of 1%).

[6]Specify maximum amount, if any, which the Borrower may accept (see Section
2.05.4(b)(ii)).

 

--------------------------------------------------------------------------------



 

Very truly yours,

[NAME OF LENDER]

 

By: _________________________________

Title: _______________________________

 




 